Exhibit 10.1

 

Execution Copy

 

5,175,000 Shares

 

BIOLIFE SOLUTIONS, INC.

 

COMMON STOCK

 

UNDERWRITING AGREEMENT

 

July 2, 2020

 

Cowen and Company, LLC

Oppenheimer & Co. Inc.

Stephens Inc.

As Representatives of the several Underwriters

c/o Cowen and Company, LLC

599 Lexington Avenue

New York, New York 10022

 

 

Ladies and Gentlemen:

 

 

1.

Introductory. BioLife Solutions, Inc., a Delaware corporation (the “Company”),
proposes to sell, pursuant to the terms of this Agreement, to the several
underwriters named in Schedule A hereto (the “Underwriters,” or, each, an
“Underwriter”), an aggregate of 5,175,000 shares of the Company’s common stock,
$0.001 par value per share (the “Common Stock”). The aggregate of 5,175,000
shares so proposed to be sold is hereinafter referred to as the “Firm Stock.”
The Company also proposes to sell to the Underwriters, upon the terms and
conditions set forth in Section 3 hereof, up to an additional 776,250 shares of
Common Stock (the “Optional Stock”). The Firm Stock and the Optional Stock are
hereinafter collectively referred to as the “Stock.” Cowen and Company, LLC
(“Cowen”), Oppenheimer & Co. Inc. and Stephens Inc. are acting as
representatives of the several Underwriters and in such capacity are hereinafter
referred to as the “Representatives.”

 

 

2.

Representations and Warranties of the Company.

 

(i)     Representations and Warranties of the Company. The Company represents
and warrants to the several Underwriters, as of the date hereof and as of each
Closing Date (as defined below), and agrees with the several Underwriters, that:

 

(a)    Registration Statement.      A registration statement of the Company on
Form S-3 (File No. 333-233912) (including all amendments thereto, the “Initial
Registration Statement”) in respect of the Stock has been filed with the
Securities and Exchange Commission (the “Commission”) pursuant to Rule 415 under
the Securities Act of 1933, as amended (the “Securities Act”). The Company meets
the requirements for use of Form S-3 under the Securities Act and the rules and
regulations of the Commission thereunder (the “Rules and Regulations”). The
Initial Registration Statement and any post-effective amendment thereto, each in
the form heretofore delivered to you, and, excluding exhibits thereto, to you
for each of the other Underwriters, have been declared effective by the
Commission in such form and meet the requirements of the Securities Act and the
Rules and Regulations. The proposed offering of the Stock may be made pursuant
to General Instruction I.B.1 of Form S-3. Other than (i) the Initial
Registration Statement, (ii) a registration statement, if any, increasing the
size of the offering filed pursuant to Rule 462(b) under the Securities Act and
the Rules and Regulations (a “Rule 462(b) Registration Statement”), (iii) any
Preliminary Prospectus (as defined below), (iv) the Prospectus (as defined
below) contemplated by this Agreement to be filed pursuant to Rule 424(b) of the
Rules and Regulations in accordance with Section 4(i)(a) hereof and (v) any
Issuer Free Writing Prospectus (as defined below), no other document with
respect to the offer or sale of the Stock has heretofore been filed with the
Commission. No stop order suspending the effectiveness of the Initial
Registration Statement, any post-effective amendment thereto or the Rule 462(b)
Registration Statement, if any, has been issued and no proceeding for that
purpose or pursuant to Section 8A of the Securities Act has been initiated or
threatened by the Commission (any preliminary prospectus included in the Initial
Registration Statement or filed with the Commission pursuant to Rule 424 of the
Rules and Regulations is hereinafter called a “Preliminary Prospectus”). The
Initial Registration Statement including all exhibits thereto and including the
information contained in the Prospectus filed with the Commission pursuant to
Rule 424(b) of the Rules and Regulations and deemed by virtue of Rules 430A,
430B and 430C under the Securities Act to be part of the Initial Registration
Statement at the time it became effective is hereinafter collectively called the
“Registration Statement.” If the Company has filed a Rule 462(b) Registration
Statement, then any reference herein to the term “Registration Statement” shall
be deemed to include such Rule 462 Registration Statement. The base prospectus
included in the Initial Registration Statement at the time of effectiveness
thereof, as supplemented by the final prospectus supplement relating to the
offer and sale of the Stock, in the form filed pursuant to and within the time
limits described in Rule 424(b) under the Rules and Regulations, is hereinafter
called the “Prospectus.”

 

 

--------------------------------------------------------------------------------

 

 

 

Any reference herein to the Registration Statement, Preliminary Prospectus or
the Prospectus shall be deemed to refer to and include the documents
incorporated by reference therein. Any reference to any amendment or supplement
to any Preliminary Prospectus or the Prospectus shall be deemed to refer to and
include any documents filed after the date of such Preliminary Prospectus or the
Prospectus under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and incorporated by reference in such Preliminary Prospectus or
Prospectus, as the case may be. Any reference to (i) the Registration Statement
shall be deemed to refer to and include the annual report of the last completed
fiscal year of the Company on Form 10-K filed under Section 13(a) or 15(d) of
the Exchange Act prior to the date hereof and (ii) the effective date of such
Registration Statement shall be deemed to refer to and include the date such
Registration Statement became effective and, if later, the date such Form 10-K
was so filed. Any reference to any amendment to the Registration Statement shall
be deemed to refer to and include any annual report of the Company filed
pursuant to Section 13(a) or 15(d) of the Exchange Act after the date of this
Agreement that is incorporated by reference in the Registration Statement.

 

(b)     General Disclosure Package. As of the Applicable Time (as defined below)
and as of the Closing Date or the Option Closing Date (as defined below), as the
case may be, neither (i) the General Use Free Writing Prospectus(es) (as defined
below) issued at or prior to the Applicable Time, the Pricing Prospectus (as
defined below) and the information included on Schedule C hereto, all considered
together (collectively, the “General Disclosure Package”), nor (ii) any
individual Limited Use Free Writing Prospectus (as defined below), nor (iii) the
bona fide electronic roadshow (as defined in Rule 433(h)(5) of the Rules and
Regulations), when considered together with the General Disclosure Package,
included or will include any untrue statement of a material fact or omitted or
will omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided, however, that the Company makes no representations or
warranties as to information contained in or omitted from the Pricing Prospectus
or any Issuer Free Writing Prospectus (as defined below), in reliance upon, and
in conformity with, written information furnished to the Company through the
Representatives by or on behalf of any Underwriter specifically for inclusion
therein, which information the parties hereto agree is limited to the
Underwriters’ Information (as defined in Section 18). As used in this paragraph
(b) and elsewhere in this Agreement:

 

“Applicable Time” means 4:00 P.M., New York time, on July 1, 2020 or such other
time as agreed to by the Company and the Representatives.

 

2

--------------------------------------------------------------------------------

 

 

“Pricing Prospectus” means the Base Prospectus, as amended and supplemented
immediately prior to the Applicable Time, including any document incorporated by
reference therein and any prospectus supplement deemed to be a part thereof.

 

“Issuer Free Writing Prospectus” means any “issuer free writing prospectus,” as
defined in Rule 433 of the Rules and Regulations relating to the Stock in the
form filed or required to be filed with the Commission or, if not required to be
filed, in the form retained in the Company’s records pursuant to Rule 433(g) of
the Rules and Regulations.

 

“General Use Free Writing Prospectus” means any Issuer Free Writing Prospectus
that is identified on Schedule B to this Agreement.

 

“Limited Use Free Writing Prospectuses” means any Issuer Free Writing Prospectus
that is not a General Use Free Writing Prospectus.

 

(c)     No Stop Orders; No Material Misstatements. No order preventing or
suspending the use of any Preliminary Prospectus, any Issuer Free Writing
Prospectus or the Prospectus relating to the proposed offering of the Stock has
been issued by the Commission, and no proceeding for that purpose or pursuant to
Section 8A of the Securities Act has been instituted or threatened by the
Commission, and each Preliminary Prospectus, at the time of filing thereof,
conformed in all material respects to the requirements of the Securities Act and
the Rules and Regulations, and did not contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided, however, that the Company makes no
representations or warranties as to information contained in or omitted from any
Preliminary Prospectus, in reliance upon, and in conformity with, written
information furnished to the Company through the Representatives by or on behalf
of any Underwriter specifically for inclusion therein, which information the
parties hereto agree is limited to the Underwriters’ Information.

 

(d)     Registration Statement and Prospectus Contents. At the respective times,
the Registration Statement and any amendments thereto became or become effective
as to the Underwriters and at each Closing Date, the Registration Statement and
any amendments thereto conformed and will conform in all material respects to
the requirements of the Securities Act and the Rules and Regulations and did not
and will not contain any untrue statement of a material fact or omit to state
any material fact required to be stated therein or necessary to make the
statements therein not misleading; and the Prospectus and any amendments or
supplements thereto, at the time the Prospectus or any amendment or supplement
thereto was issued and at each Closing Date, conformed and will conform in all
material respects to the requirements of the Securities Act and the Rules and
Regulations and did not and will not contain an untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading; provided, however, that the foregoing representations and warranties
in this paragraph (d) shall not apply to information contained in or omitted
from the Registration Statement or the Prospectus, or any amendment or
supplement thereto, in reliance upon, and in conformity with, written
information furnished to the Company through the Representatives by or on behalf
of any Underwriter specifically for inclusion therein, which information the
parties hereto agree is limited to the Underwriters’ Information.

 

3

--------------------------------------------------------------------------------

 

 

(e)     Issuer Free Writing Prospectus. Each Issuer Free Writing Prospectus, as
of its issue date and at all subsequent times through the completion of the
public offer and sale of the Stock or until any earlier date that the Company
notified or notifies the Representatives as described in Section 4(i)(f), did
not, does not and will not include any information that conflicted, conflicts or
will conflict with the information contained in the Registration Statement,
Pricing Prospectus or the Prospectus, including any document incorporated by
reference therein and any prospectus supplement deemed to be a part thereof that
has not been superseded or modified, or included or would include an untrue
statement of a material fact or omitted or would omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, provided, however, that the foregoing representations and warranties
in this paragraph (e) shall not apply to information contained in or omitted
from the Registration Statement or the Prospectus, or any amendment or
supplement thereto, in reliance upon, and in conformity with, written
information furnished to the Company through the Representatives by or on behalf
of any Underwriter specifically for inclusion therein, which information the
parties hereto agree is limited to the Underwriters’ Information.

 

(f)     Documents Incorporated by Reference. The documents incorporated by
reference in the Prospectus, when they were filed with the Commission, conformed
in all material respects to the requirements of the Securities Act or the
Exchange Act, as applicable, and the rules and regulations of the Commission
thereunder and none of such documents contained any untrue statement of a
material fact or omitted to state any material fact required to be stated
therein, or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; and any further
documents so filed and incorporated by reference in the Prospectus, when such
documents are filed with Commission will conform in all material respects to the
requirements of the Securities Act or the Exchange Act, as applicable, and the
rules and regulations of the Commission thereunder and will not contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading.

 

(g)     Distribution of Offering Materials. The Company has not, directly or
indirectly, distributed and will not distribute any offering material in
connection with the offering and sale of the Stock other than any Preliminary
Prospectus, the Prospectus and other materials, if any, permitted under the
Securities Act and consistent with Section 4(i)(b) below. The Company will file
with the Commission all Issuer Free Writing Prospectuses (other than a “road
show” as described in Rule 433(d)(8) of the Rules and Regulations) in the time
and manner required under Rules 163(b)(2) and 433(d) of the Rules and
Regulations.

 

(h)     Not an Ineligible Issuer. At the time of filing the Initial Registration
Statement, any Rule 462(b) Registration Statement and any post-effective
amendments thereto, and at the date hereof, the Company was not, and the Company
currently is not, an “ineligible issuer,” as defined in Rule 405 of the Rules
and Regulations.

 

(i)     Organization and Good Standing. The Company and each of its subsidiaries
(as defined in Section 16) have been duly organized and are validly existing as
corporations or other legal entities in good standing (or the foreign equivalent
thereof) under the laws of their respective jurisdictions of organization. The
Company and each of its subsidiaries are duly qualified to do business and are
in good standing as foreign corporations or other legal entities in each
jurisdiction in which their respective ownership or lease of property or the
conduct of their respective businesses requires such qualification and have all
power and authority (corporate or other) necessary to own or hold their
respective properties and to conduct the businesses in which they are engaged,
except where the failure to so qualify, be in good standing or have such power
or authority would not (i) have, singularly or in the aggregate, a material
adverse effect on the business, properties, management, financial position,
stockholders’ equity, results of operations or prospects of the Company and its
subsidiaries taken as a whole, or (ii) impair in any material respect the
ability of the Company to perform its obligations under this Agreement or to
consummate any transactions contemplated by this Agreement, the General
Disclosure Package or the Prospectus (any such effect as described in clauses
(i) or (ii), a “Material Adverse Effect”). The subsidiaries listed in Schedule E
to this Agreement are the only significant subsidiaries of the Company.

 

4

--------------------------------------------------------------------------------

 

 

(j)     Underwriting Agreement. This Agreement has been duly authorized,
executed and delivered by the Company.

 

(k)     The Stock. The Stock to be issued and sold by the Company to the
Underwriters hereunder has been duly and validly authorized and, when issued and
delivered against payment therefor as provided herein, will be duly and validly
issued, fully paid and non-assessable and will conform in all material respects
to the descriptions thereof in the Registration Statement, the General
Disclosure Package and the Prospectus; and the issuance of the Stock is not
subject to any preemptive or similar rights.

 

(l)     Capitalization. The Company has an authorized capitalization as set
forth under the heading “Capitalization” in the Pricing Prospectus, and all of
the issued shares of capital stock of the Company, including the Stock, have
been duly and validly authorized and issued, are fully paid and non-assessable,
have been issued in compliance with federal and state securities laws, and
conform to the description thereof contained in the General Disclosure Package
and the Prospectus. All of the Company’s options, warrants and other rights to
purchase or exchange any securities for shares of the Company’s capital stock
have been duly authorized and validly issued and were issued in compliance with
federal and state securities laws. None of the outstanding shares of Common
Stock were issued in violation of any preemptive rights, rights of first refusal
or other similar rights to subscribe for or purchase securities of the Company.
As of the date set forth in the General Disclosure Package, there were no
authorized or outstanding shares of capital stock, options, warrants, preemptive
rights, rights of first refusal or other rights to purchase, or equity or debt
securities convertible into or exchangeable or exercisable for, any capital
stock of the Company or any of its subsidiaries other than those described above
or accurately described in the General Disclosure Package. Since the date set
forth in the General Disclosure Package, the Company has not issued any
securities other than Common Stock issued pursuant to the exercise of warrants
or upon the exercise of stock options or other awards outstanding under the
Company’s stock option plans, options or other securities granted or issued
pursuant to the Company’s existing equity compensation plans or other plans, and
the issuance of Common Stock pursuant to employee stock purchase plans. The
description of the Company’s stock option, stock bonus and other stock plans or
arrangements, and the options or other rights granted thereunder, as described
in the General Disclosure Package and the Prospectus, accurately and fairly
present the information required to be shown with respect to such plans,
arrangements, options and rights.

 

(m)     Capitalization of Subsidiaries. All the outstanding shares of capital
stock (if any) of each subsidiary of the Company have been duly authorized and
validly issued, are fully paid and nonassessable and, except to the extent set
forth in the General Disclosure Package or the Prospectus, are owned by the
Company directly or indirectly through one or more wholly-owned subsidiaries,
free and clear of any claim, lien, encumbrance, security interest, restriction
upon voting or transfer or any other claim of any third party.

 

5

--------------------------------------------------------------------------------

 

 

(n)     No Conflicts. The execution, delivery and performance of this Agreement
by the Company, the issue and sale of the Stock by the Company and the
consummation of the transactions contemplated hereby will not (with or without
notice or lapse of time or both) (i) conflict with or result in a breach or
violation of any of the terms or provisions of, constitute a default or a Debt
Repayment Triggering Event (as defined below) under, or result in the creation
or imposition of any lien, encumbrance, security interest, claim or charge upon
any property or assets of the Company or any subsidiary pursuant to, any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company or any of its subsidiaries is a party or by
which the Company or any of its subsidiaries is bound or to which any of the
property or assets of the Company or any of its subsidiaries is subject, (ii)
result in any violation of the provisions of the charter or by-laws (or
analogous governing instruments, as applicable) of the Company or any of its
subsidiaries or (iii) result in the violation of any law, statute, rule,
regulation, judgment, order or decree of any court or governmental or regulatory
agency or body, domestic or foreign, having jurisdiction over the Company or any
of its subsidiaries or any of their properties or assets except, in the case of
clauses (i) and (iii) above, for any such conflict, breach, violation or default
that would not, individually or in the aggregate, have a Material Adverse
Effect. A “Debt Repayment Triggering Event” means any event or condition that
gives, or with the giving of notice or lapse of time would give the holder of
any note, debenture or other evidence of indebtedness (or any person acting on
such holder’s behalf) the right to require the repurchase, redemption or
repayment of all or a portion of such indebtedness by the Company of any of its
subsidiaries.

 

(o)     No Consents Required. Except for the registration of the Stock under the
Securities Act and applicable state securities laws, and such consents,
approvals, authorizations, orders and registrations or qualifications as may be
required by the Financial Industry Regulatory Authority (“FINRA”) and the Nasdaq
Capital Market (the “Exchange”) in connection with the purchase and distribution
of the Stock by the Underwriters and the listing of the Stock on the Nasdaq
Capital Market, no consent, approval, authorization or order of, or filing,
qualification or registration (each an “Authorization”) with, any court,
governmental or regulatory agency or body, foreign or domestic, which has not
been made, obtained or taken and is not in full force and effect, is required
for the execution, delivery and performance of this Agreement by the Company,
the issuance and sale of the Stock or the consummation of the transactions
contemplated hereby; and no event has occurred that allows or results in, or
after notice or lapse of time or both would allow or result in, revocation,
suspension, termination or invalidation of any such Authorization or any other
impairment of the rights of the holder or maker of any such Authorization.

 

(p)     Independent Auditors. Each of BDO USA, LLP, who have certified certain
financial statements of the Company and its subsidiaries included or
incorporated by reference in the Registration Statement, the General Disclosure
Package and the Prospectus, and have audited the Company’s internal control over
financial reporting and management’s assessment thereof, and Peterson Sullivan
LLP, who have certified certain financial statements of the Company and its
subsidiaries included or incorporated by reference in the Registration
Statement, the General Disclosure Package and the Prospectus, is an independent
registered public accounting firm with respect to the Company and its
subsidiaries within the meaning of Article 2-01 of Regulation S-X and the Public
Company Accounting Oversight Board (United States) (the “PCAOB”).

 

6

--------------------------------------------------------------------------------

 

 

(q)     Financial Statements. The financial statements, together with the
related notes, included or incorporated by reference in the General Disclosure
Package, the Prospectus and in the Registration Statement fairly present in all
material respects the financial position and the results of operations and
changes in financial position of the Company and its consolidated subsidiaries
at the respective dates or for the respective periods therein specified. Such
statements and related notes have been prepared in accordance with the generally
accepted accounting principles in the United States (“GAAP”) applied on a
consistent basis throughout the periods involved except as may be set forth in
the related notes included or incorporated by reference in the General
Disclosure Package. The financial statements, together with the related notes,
included or incorporated by reference in the General Disclosure Package and the
Prospectus comply in all material respects with Regulation S-X. No other
financial statements or supporting schedules or exhibits are required by
Regulation S-X to be described, included or incorporated by reference in the
Registration Statement, the General Disclosure Package or the Prospectus. There
is no historical, pro forma or pro forma as adjusted financial information which
is required to be included in the Registration Statement, the General Disclosure
Package, or the Prospectus, or a document incorporated by reference therein, in
accordance with Regulation S-X which has not been included or incorporated as so
required. The historical and pro forma financial information and the related
notes included or incorporated by reference in the Registration Statement, the
General Disclosure Package and the Prospectus have been properly compiled and
prepared in accordance with the applicable requirements of Rule 3-05, Rule 8-04
and Rule 11-02 of Regulation S-X, as applicable, and present fairly in all
material respects the information shown therein, and the assumptions used in the
preparation thereof are reasonable and the adjustments used therein are
appropriate to give effect to the transactions and circumstances referred to
therein. The summary and selected financial data included or incorporated by
reference in the General Disclosure Package, the Prospectus and the Registration
Statement fairly present in all material respects the information shown therein
as of the respective dates and for the respective periods specified and are
derived from the consolidated financial statements set forth or incorporated by
reference in the Registration Statement, the Pricing Prospectus and the
Prospectus and other financial information. All information contained in the
Registration Statement, the General Disclosure Package and the Prospectus
regarding “non-GAAP financial measures” (as defined in Regulation G) complies
with Regulation G and Item 10 of Regulation S-K, to the extent applicable.

 

(r)     eXtensible Business Reporting Language. The interactive data in
eXtensible Business Reporting Language included or incorporated by reference in
the Registration Statement fairly presents in all material respects the
information called for in all material respects and has been prepared in
accordance with the Commission’s rules and guidelines applicable thereto.

 

(s)     No Material Adverse Change. Neither the Company nor any of its
subsidiaries has sustained, since the date of the latest audited financial
statements included or incorporated by reference in the General Disclosure
Package: (i) any material loss or interference with its business from fire,
explosion, flood or other calamity, whether or not covered by insurance, or from
any labor dispute or action, order or decree of any court or governmental or
regulatory authority, otherwise than as set forth or contemplated in the General
Disclosure Package; (ii) any change in the capital stock of the Company (other
than the sale of shares of Common Stock as described in the Registration
Statement, the General Disclosure Package and the Prospectus, the issuance of
shares of Common Stock upon exercise of stock options and warrants described as
outstanding in, and the grant of options and awards under existing equity
incentive plans described in, the Registration Statement, the General Disclosure
Package and the Prospectus); (iii) any increase in the long-term debt of the
Company or any of its subsidiaries; (iv) any dividend or distribution of any
kind declared, set aside for payment, paid or made by the Company on any class
of capital stock; or (v) any material adverse changes, or any development
involving a prospective material adverse change, in or affecting the business,
properties, assets, general affairs, management, financial position, prospects,
stockholders’ equity or results of operations of the Company and its
subsidiaries taken as a whole, otherwise than as set forth or contemplated in
the General Disclosure Package.

 

7

--------------------------------------------------------------------------------

 

 

(t)     Legal Proceedings. Except as previously disclosed to the Underwriters
and their counsel and except as set forth in the General Disclosure Package,
there is no legal or governmental proceeding to which the Company or any of its
subsidiaries is a party or of which any property or assets of the Company or any
of its subsidiaries is the subject, including any proceeding before the United
States Food and Drug Administration of the U.S. Department of Health and Human
Services (“FDA”) or comparable federal, state, local or foreign governmental
bodies (it being understood that the interaction between the Company and the FDA
and such comparable governmental bodies relating to product approval process
shall not be deemed proceedings for purposes of this representation), which is
required to be described in the Registration Statement, the General Disclosure
Package or the Prospectus or a document incorporated by reference therein and is
not described therein, or which, singularly or in the aggregate, if determined
adversely to the Company or any of its subsidiaries, could reasonably be
expected to have a Material Adverse Effect; and no such proceedings are
threatened or, to the Company’s knowledge after reasonable investigation and due
diligence inquiry (“Knowledge”), contemplated by governmental or regulatory
authorities or threatened by others. The Company is in compliance with all
applicable federal, state, local and foreign laws, regulations, orders and
decrees governing its business as prescribed by the FDA, or any other federal,
state or foreign agencies or bodies engaged in the regulation of pharmaceuticals
or biohazardous substances or materials, except where noncompliance would not,
singly or in the aggregate, have a Material Adverse Effect. Neither the Company
nor any of its subsidiaries is a party to any corporate integrity agreements,
monitoring agreements, consent decrees, settlement orders, or similar agreements
with or imposed by any governmental or regulatory authority. Additionally,
neither the Company, any of its subsidiaries nor, to the knowledge of the
Company, any of their respective employees, officers, directors, or agents has
been excluded, suspended or debarred from participation in any U.S. federal
health care program or human clinical research or, to the knowledge of the
Company, is subject to a governmental inquiry, investigation, proceeding, or
other similar action that could reasonably be expected to result in debarment,
suspension, or exclusion.

 

(u)     No Violation or Default. Neither the Company nor any of its subsidiaries
is (i) in violation of its charter or by-laws (or analogous governing
instrument, as applicable), (ii) in default in any respect, and no event has
occurred which, with notice or lapse of time or both, would constitute such a
default, in the due performance or observance of any term, covenant or condition
contained in any indenture, mortgage, deed of trust, loan agreement, lease or
other agreement or instrument to which it is a party or by which it is bound or
to which any of its property or assets is subject or (iii) in violation in any
respect of any law, ordinance, governmental rule, regulation or court order,
decree or judgment to which it or its property or assets may be subject
(including, without limitation, those administered by the FDA or by any foreign,
federal, state or local governmental or regulatory authority performing
functions similar to those performed by the FDA) except, in the case of clauses
(ii) and (iii) above, for any such violation or default that would not,
singularly or in the aggregate, have a Material Adverse Effect.

 

(v)     Licenses or Permits. The Company and each of its subsidiaries possess
all licenses, certificates, authorizations and permits issued by, and have made
all declarations and filings with, the appropriate local, state, federal or
foreign governmental or regulatory agencies or bodies (including, without
limitation, those administered by the FDA or by any foreign, federal, state or
local governmental or regulatory authority performing functions similar to those
performed by the FDA) that are necessary for the ownership or lease of their
respective properties or the conduct of their respective businesses as described
in the General Disclosure Package and the Prospectus (collectively, the
“Governmental Permits”) except where any failures to possess or make the same
would not, singularly or in the aggregate, have a Material Adverse Effect. The
Company and its subsidiaries are in compliance with all such Governmental
Permits; all such Governmental Permits are valid and in full force and effect,
except where the validity or failure to be in full force and effect would not,
singularly or in the aggregate, have a Material Adverse Effect. Neither the
Company nor any subsidiary has received notification of any revocation,
modification, suspension, termination or invalidation (or proceedings related
thereto) of any such Governmental Permit and the Company has no reason to
believe that any such Governmental Permit will not be renewed.

 

8

--------------------------------------------------------------------------------

 

 

(w)     Regulatory Compliance.     The Company has not received any unresolved
FDA Form 483, notice of adverse filing, warning letter, untitled letter or other
correspondence or notice from the FDA, or any other court or arbitrator or
federal, state, local, or foreign governmental or regulatory authority, alleging
or asserting noncompliance with the Federal Food, Drug and Cosmetic Act (21
U.S.C. § 301 et seq.) (the “FDCA”). The Company and its directors, officers,
employees and agents is and have been in material compliance with applicable
health care laws, including without limitation, the FDCA, the federal
Anti-Kickback Statute (42 U.S.C. § 1320a-7b(b)), the civil False Claims Act (31
U.S.C. § 3729 et seq.), the criminal False Claims Law (42 U.S.C. § 1320a-7b(a)),
the Civil Monetary Penalties Law (42 U.S.C. § 1320a-7a), the Health Insurance
Portability and Accountability Act of 1996 (42 U.S.C. § 1320d et seq.), as
amended by the Health Information Technology for Economic and Clinical Health
Act of 2009 (42 U.S.C. § 17921 et seq.), the exclusion laws (42 U.S.C. §
1320a-7), Medicare (Title XVIII of the Social Security Act), Medicaid (Title XIX
of the Social Security Act), and the Patient Protection and Affordable Care Act
of 2010, as amended by the Health Care and Education Affordability
Reconciliation Act of 2010, including, without limitation, the Physician
Payments Sunshine Act (42 U.S.C. § 1320a-7h), and the regulation promulgated
pursuant to such laws, and comparable state laws, and all other local, state,
federal, national, supranational, and foreign laws, manual provisions, policies
and administrative guidance relating to the regulation of the Company
(collectively, “Health Care Laws”). The Company has not, either voluntarily or
involuntarily, initiated, conducted or issued or caused to be initiated,
conducted or issued, any recall, market withdrawal or replacement, safety alert,
post sale warning, “dear doctor” letter, or other notice or action relating to
the alleged lack of safety or efficacy of any product or any alleged product
defect or violation and, to the Company’s Knowledge, no third-party has
initiated or conducted any such notice or action. Neither the Company nor any of
its officers, directors, employees, or agents has been or is currently excluded
from participation in the Medicare and Medicaid programs or any other state or
federal health care program.

 

(x)     Investment Company Act. Neither the Company nor any of its subsidiaries
is or, after giving effect to the offering of the Stock and the application of
the proceeds thereof as described in the General Disclosure Package and the
Prospectus, will be required to register as an “investment company” or an entity
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended, and the rules and regulations of the Commission
thereunder.

 

(y)      No Stabilization. Neither the Company nor, to the Company’s Knowledge,
any of its officers, directors or affiliates has taken or will take, directly or
indirectly, any action designed or intended to stabilize or manipulate the price
of any security of the Company, or which caused or resulted in, or which might
in the future reasonably be expected to cause or result in, stabilization or
manipulation of the price of any security of the Company.

 

9

--------------------------------------------------------------------------------

 

 

(z)      Intellectual Property. The Company and its subsidiaries own or possess
the valid right to use all (i) valid and enforceable patents, patent
applications, trademarks, trademark registrations, service marks, service mark
registrations, Internet domain name registrations, copyrights, copyright
registrations, licenses, trade secret rights (“Intellectual Property Rights”)
and (ii) inventions, software, works of authorships, trademarks, service marks,
trade names, databases, formulae, know how, Internet domain names and other
intellectual property (including trade secrets and other unpatented and/or
unpatentable proprietary confidential information, systems, or procedures)
(collectively, “Intellectual Property Assets”) necessary to conduct their
respective businesses as currently conducted, and as proposed to be conducted
and described in the General Disclosure Package and the Prospectus. The Company
and its subsidiaries have not received any opinion from their legal counsel
concluding that any activities of their respective businesses infringe,
misappropriate, or otherwise violate, valid and enforceable Intellectual
Property Rights of any other person, and have not received written notice of any
challenge, which is to their Knowledge still pending, by any other person to the
rights of the Company and its subsidiaries with respect to any Intellectual
Property Rights or Intellectual Property Assets owned or used by the Company or
its subsidiaries. To the Company’s Knowledge, the Company and its subsidiaries’
respective businesses as now conducted do not give rise to any infringement of,
any misappropriation of, or other violation of, any valid and enforceable
Intellectual Property Rights of any other person in each case that would cause a
Material Adverse Effect. All licenses for the use of the Intellectual Property
Rights necessary to conduct business as currently conducted by the Company and
described in the General Disclosure Package and the Prospectus are valid,
binding upon, and enforceable by or against the parties thereto in accordance
with their respective terms. The Company has complied in all material respects
with, and is not in breach nor has received any asserted or threatened claim of
breach of, any Intellectual Property license, and the Company has no knowledge
of any breach or anticipated breach by any other person to any Intellectual
Property license. Except as described in the General Disclosure Package, no
claim has been made against the Company alleging the infringement by the Company
of any patent, trademark, service mark, trade name, copyright, trade secret,
license in or other intellectual property right or franchise right of any
person. The Company has taken all reasonable steps to protect, maintain and
safeguard its Intellectual Property Rights and Intellectual Property Assets,
including the execution of appropriate nondisclosure and confidentiality
agreements. The consummation of the transactions contemplated by this Agreement
will not result in the loss or impairment of or payment of any additional
amounts with respect to, nor require the consent of any other person in respect
of, the Company’s right to own, use, or hold for use any of the Intellectual
Property Rights as owned, used or held for use in the conduct of the business as
currently conducted.

 

(aa)     Privacy Laws. The Company and its subsidiaries are, and at all prior
times were, in material compliance with all applicable data privacy and security
laws and regulations, including, without limitation, the Health Insurance
Portability and Accountability Act (“HIPAA”), as amended by the Health
Information Technology for Economic and Clinical Health Act (the “HITECH Act”)
(42 U.S.C. Section 17921 et seq.); and the Company and its subsidiaries have
taken all necessary actions to comply with the European Union General Data
Protection Regulation (“GDPR”) (EU 2016/679) (collectively, “Privacy Laws”). To
ensure compliance with the Privacy Laws, the Company and its subsidiaries have
in place, comply with, and take appropriate steps reasonably designed to ensure
compliance in all material respects with their policies and procedures relating
to data privacy and security and the collection, storage, use, disclosure,
handling and analysis of Personal Data (the “Policies”). The Company provides
accurate notice of its Policies to its customers, employees, third party vendors
and representatives. The Policies provide accurate and sufficient notice of the
Company’s then-current privacy practices relating to its subject matter and such
Policies do not contain any material omissions of the Company’s then-current
privacy practices. “Personal Data” means (i) a natural persons’ name, street
address, telephone number, email address, photograph, social security number,
bank information, or customer or account number; (ii) any information which
would qualify as “personally identifying information” under the Federal Trade
Commission Act, as amended; (iii) Protected Health Information as defined by
HIPAA; (iv) “personal data” as defined by GDPR; and (v) any other piece of
information that allows the identification of such natural person, or his or her
family, or permits the collection or analysis of any data related to an
identified person’s health or sexual orientation. None of such disclosures made
or contained in any of the Policies have been inaccurate, misleading, deceptive
or in violation of any Privacy Laws or Policies in any material respect. The
execution, delivery and performance of this Agreement or any other agreement
referred to in this Agreement will not result in a breach of any Privacy Laws or
Policies. Neither the Company nor any of its subsidiaries, (i) has received
notice of any actual or potential liability under or relating to, or actual or
potential violation of, any of the Privacy Laws, and has no knowledge of any
event or condition that would reasonably be expected to result in any such
notice; (ii) is currently conducting or paying for, in whole or in part, any
investigation, remediation or other corrective action pursuant to any Privacy
Law; or (iii) is a party to any order, decree, or agreement that imposed any
obligation or liability under any Privacy Law.

 

10

--------------------------------------------------------------------------------

 

 

(bb)     IT Systems. (i)(x)To the Company’s knowledge there has been no material
security breach or attack or other compromise of or relating to any of the
Company’s and its subsidiaries’ information technology and computer systems,
networks, hardware, software, data (including the data of their respective
customers, employees, suppliers, vendors and any third party data maintained by
or on behalf of them), equipment or technology (“IT Systems and Data”), and (y)
the Company and its subsidiaries have not been notified of, and have no
knowledge of any event or condition that would reasonably be expected to result
in any material security breach, attack or compromise to their IT Systems and
Data, (ii) the Company and its subsidiaries have complied, and are presently in
compliance with, in all material respects, all applicable laws, statutes or any
judgment, order, rule or regulation of any court or arbitrator or governmental
or regulatory authority and all industry guidelines, standards, internal
policies and contractual obligations relating to the privacy and security of IT
Systems and Data and to the protection of such IT Systems and Data from
unauthorized use, access, misappropriation or modification and (iii) the Company
and its subsidiaries have implemented backup and disaster recovery technology
consistent with industry standards and practice.

 

(cc)        Title to Real and Personal Property. The Company and each of its
subsidiaries have good and marketable title in and (in the case of real
property) to, or have valid and marketable rights to lease or otherwise use, all
items of real or personal property which are material to the business of the
Company and its subsidiaries taken as a whole, in each case free and clear of
all liens, encumbrances, security interests, claims and defects that (i) do not,
singularly or in the aggregate, materially affect the value of such property and
do not materially interfere with the use made and proposed to be made of such
property by the Company or any of its subsidiaries or (ii) could not reasonably
be expected, singularly or in the aggregate, to have a Material Adverse Effect.

 

(dd)      No Labor Dispute. There is (A) no significant unfair labor practice
complaint pending against the Company, or any of its subsidiaries, nor to the
Company’s Knowledge, threatened against it or any of its subsidiaries, before
the National Labor Relations Board, any state or local labor relation board or
any foreign labor relations board, and no significant grievance or significant
arbitration proceeding arising out of or under any collective bargaining
agreement is so pending against the Company or any of its subsidiaries, or, to
the Company’s Knowledge, threatened against it and (B) no labor disturbance by
or dispute with, employees of the Company or any of its subsidiaries exists or,
to the Company’s Knowledge, is contemplated or threatened, and the Company is
not aware of any existing or imminent labor disturbance by the employees of any
of its or its subsidiaries’ principal suppliers, manufacturers, customers or
contractors, that could reasonably be expected, singularly or in the aggregate,
to have a Material Adverse Effect. The Company is not aware that any key
employee or significant group of employees of the Company or any subsidiary
plans to terminate employment with the Company or any such subsidiary.

 

11

--------------------------------------------------------------------------------

 

 

(ee)      Compliance with ERISA. No “prohibited transaction” (as defined in
Section 406 of the Employee Retirement Income Security Act of 1974, as amended,
including the regulations and published interpretations thereunder (“ERISA”), or
Section 4975 of the Internal Revenue Code of 1986, as amended from time to time
(the “Code”)) or “accumulated funding deficiency” (as defined in Section 302 of
ERISA) or any of the events set forth in Section 4043(b) of ERISA (other than
events with respect to which the thirty (30)-day notice requirement under
Section 4043 of ERISA has been waived) has occurred or could reasonably be
expected to occur with respect to any employee benefit plan of the Company or
any of its subsidiaries which could, singularly or in the aggregate, have a
Material Adverse Effect. Each employee benefit plan of the Company or any of its
subsidiaries is in compliance in all material respects with applicable law,
including ERISA and the Code. The Company and its subsidiaries have not incurred
and could not reasonably be expected to incur liability under Title IV of ERISA
with respect to the termination of, or withdrawal from, any pension plan (as
defined in ERISA). Each pension plan for which the Company or any of its
subsidiaries would have any liability that is intended to be qualified under
Section 401(a) of the Code is so qualified, and nothing has occurred, whether by
action or by failure to act, which could, singularly or in the aggregate, cause
the loss of such qualification.

 

(ff)     Environmental Laws and Hazardous Materials. The Company and its
subsidiaries are in compliance in all material respects with all foreign,
federal, state and local rules, laws and regulations relating to the use,
treatment, storage and disposal of hazardous or toxic substances or waste and
protection of health and safety or the environment which are applicable to their
businesses (“Environmental Laws”). There has been no storage, generation,
transportation, handling, treatment, disposal, discharge, emission, or other
release of any kind of toxic or other wastes or other hazardous substances by,
due to, or caused by the Company or any of its subsidiaries (or, to the
Company’s Knowledge, any other entity for whose acts or omissions the Company or
any of its subsidiaries is or may otherwise be liable) upon any of the property
now or previously owned or leased by the Company or any of its subsidiaries, or
upon any other property, in violation of any law, statute, ordinance, rule,
regulation, order, judgment, decree or permit or which would, under any law,
statute, ordinance, rule (including rule of common law), regulation, order,
judgment, decree or permit, give rise to any liability; and there has been no
disposal, discharge, emission or other release of any kind onto such property or
into the environment surrounding such property of any toxic or other wastes or
other hazardous substances with respect to which the Company or any of its
subsidiaries has knowledge.

 

(gg)      Taxes. The Company and its subsidiaries each (i) have timely filed all
necessary federal, state, local and foreign tax returns, and all such returns
were true, complete and correct, (ii) have paid all federal, state, local and
foreign taxes, for which it is liable, including, without limitation, all sales
and use taxes and all taxes which the Company or any of its subsidiaries is
obligated to withhold from amounts owing to employees, creditors and third
parties, and (iii) do not have any tax deficiency or claims outstanding or
assessed or, to its Knowledge, proposed against any of them, except those, in
each of the cases described in clauses (i), (ii) and (iii) above, that would
not, singularly or in the aggregate, have a Material Adverse Effect.

 

(hh)      Insurance. The Company and each of its subsidiaries carry, or are
covered by, insurance in such amounts and covering such risks as is adequate for
the conduct of their respective businesses and the value of their respective
properties. Neither the Company nor any of its subsidiaries has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not have a
Material Adverse Effect. Neither the Company nor any of its subsidiaries has
received written notice from any insurer, agent of such insurer or the broker of
the Company or any of its subsidiaries that any material capital improvements or
any other material expenditures (other than premium payments) are required or
necessary to be made in order to continue such insurance.

 

12

--------------------------------------------------------------------------------

 

 

(ii)     Accounting Controls. The Company maintains a system of “internal
control over financial reporting” (as such term is defined in Rule 13a-15(f) of
the General Rules and Regulations under the Exchange Act (the “Exchange Act
Rules”)) that complies with the requirements of the Exchange Act and has been
designed by its principal executive and principal financial officers, or under
their supervision, to provide reasonable assurances that: (i) transactions are
executed in accordance with management’s general or specific authorizations;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain accountability for assets;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; (iv) the recorded accountability for assets is
compared with existing assets at reasonable intervals and appropriate action is
taken with respect to any differences; and (v) interactive data in eXtensible
Business Reporting Language included or incorporated by reference in the
Registration Statement fairly in all material respects presents the Commission’s
rules and guidelines applicable thereto. As disclosed in the General Disclosure
Package, the Company’s internal control over financial reporting is not
effective. Except as described in the General Disclosure Package, since the end
of the Company’s most recent audited fiscal year, there has been (A) no other
material weakness in the Company’s internal control over financial reporting
(whether or not remediated) and (B) no other change in the Company’s internal
control over financial reporting that has materially affected, or is reasonably
likely to materially affect, the Company’s internal control over financial
reporting.

 

(jj)     Disclosure Controls. The Company and its subsidiaries maintain
disclosure controls and procedures (as such is defined in Rule 13a-15(e) of the
Exchange Act Rules) that comply with the requirements of the Exchange Act; such
disclosure controls and procedures have been designed to ensure that information
required to be disclosed by the Company and its subsidiaries in reports that
they file or submit under the Exchange Act is recorded, processed, summarized
and reported within the time periods specified in the Commission’s rules and
forms, including controls and procedures designed to ensure that such
information is accumulated and communicated to the Company’s management to allow
timely decisions regarding disclosures. The Company and its subsidiaries have
conducted evaluations of the effectiveness of their disclosure controls as
required by Rule 13a-15 of the Exchange Act.

 

(kk)      Minute Books. The minute books of the Company and each of its
subsidiaries have been made available to the Underwriters and counsel for the
Underwriters, and such books (i) contain a complete summary in all material
respects of all meetings and actions of the board of directors (including each
board committee) and stockholders of the Company (or analogous governing bodies
and interest holders, as applicable), and each of its subsidiaries since the
time of its respective incorporation or organization through the date of the
latest meeting and action, and (ii) accurately in all material respects reflect
all transactions referred to in such minutes.

 

(ll)     No Undisclosed Relationships. No relationship, direct or indirect,
exists between or among the Company or any of its subsidiaries on the one hand,
and the directors, officers, stockholders (or analogous interest holders),
customers or suppliers of the Company or any of its affiliates on the other
hand, which is required to be described in the General Disclosure Package and
the Prospectus or a document incorporated by reference therein and which is not
so described.

 

(mm)     No Registration Rights. Except as described in the General Disclosure
Package, no person or entity has the right to require registration of shares of
Common Stock or other securities of the Company or any of its subsidiaries
because of the filing or effectiveness of the Registration Statement or
otherwise, except for persons and entities who have expressly waived such right
in writing or who have been given timely and proper written notice and have
failed to exercise such right within the time or times required under the terms
and conditions of such right. Except as described in the General Disclosure
Package, there are no persons with registration rights or similar rights to have
any securities registered by the Company or any of its subsidiaries under the
Securities Act.

 

13

--------------------------------------------------------------------------------

 

 

(nn)      Margin Rules. The application of the proceeds received by the Company
from the issuance, sale and delivery of the Stock as described in the General
Disclosure Package and the Prospectus will not violate Regulation T, U or X of
the Board of Governors of the Federal Reserve system or any other regulation of
such Board of Governors.

 

(oo)      No Broker’s Fees. Other than as described in the Prospectus, neither
the Company nor any of its subsidiaries is a party to any contract, agreement or
understanding with any person (other than this Agreement) that would give rise
to a valid claim against the Company or any of its subsidiaries or the
Underwriters for a brokerage commission, finder’s fee or like payment in
connection with the offering and sale of the Stock or any transaction
contemplated by this Agreement, the Registration Statement, the General
Disclosure Package or the Prospectus.

 

(pp)      No Restrictions on Subsidiaries. Except as described in the General
Disclosure Package and the Prospectus, no subsidiary of the Company is currently
prohibited, directly or indirectly, under any agreement or other instrument to
which it is a party or is subject, from paying any dividends to the Company,
from making any other distribution on such subsidiary’s capital stock, from
repaying to the Company any loans or advances to such subsidiary from the
Company or from transferring any of such subsidiary’s properties or assets to
the Company or any other subsidiary of the Company.

 

(qq)     Forward-Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) contained in either the General Disclosure Package or the Prospectus has
been made or reaffirmed without a reasonable basis or has been disclosed other
than in good faith.

 

(rr)     Listing. The Company is subject to and in compliance in all material
respects with the reporting requirements of Section 13 or Section 15(d) of the
Exchange Act. The Common Stock is registered pursuant to Section 12(b) or 12(g)
of the Exchange Act and is listed on the Exchange, and the Company has taken no
action designed to, or reasonably likely to have the effect of, terminating the
registration of the Common Stock under the Exchange Act or delisting the Common
Stock from the Exchange, nor has the Company received any notification that the
Commission or FINRA is contemplating terminating such registration or listing.

 

(ss)     Sarbanes-Oxley Act. There is and has been no failure on the part of the
company or, to the Company’s Knowledge, any of the Company’s officers or
directors, in their capacities as such, to comply with any provision of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith (the “Sarbanes-Oxley Act”), including Section 402 related
to loans and Sections 302 and 906 related to certifications.

 

(tt)      No Unlawful Payments. Neither the Company nor any of its subsidiaries
nor, to the Company’s Knowledge, any director, officer, employee, agent,
affiliate or other person acting on behalf of the Company or any subsidiary, has
(i) used any corporate funds for unlawful contributions, gifts, entertainment or
other unlawful expenses relating to political activity, (ii) made any direct or
indirect unlawful payment to foreign or domestic government officials or
employees, political parties or campaigns, political party officials, or
candidates for political office from corporate funds, (iii) violated or is in
violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977, as
amended, or any applicable anti-corruption laws, rules, or regulation of any
other jurisdiction in which the Company or any subsidiary conducts business, or
(iv) made any other unlawful bribe, rebate, payoff, influence payment, kickback,
or other unlawful payment to any person.

 

14

--------------------------------------------------------------------------------

 

 

(uu)      Statistical and Market Data. The statistical and market related data
included in the Registration Statement, the General Disclosure Package and the
Prospectus are based on or derived from sources that the Company believes to be
reliable and accurate, and such data agree with the sources from which they are
derived.

 

(vv)     Compliance with Money Laundering Laws. The operations of the Company
and its subsidiaries are and have been conducted at all times in compliance with
all applicable financial recordkeeping and reporting requirements, including
those of the U.S. Bank Secrecy Act, as amended by Title III of the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (USA PATRIOT Act), and the applicable anti-money
laundering statutes of jurisdictions where the Company and its subsidiaries
conduct business, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Anti-Money Laundering Laws”), and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Anti-Money Laundering Laws is pending or, to
the knowledge of the Company, threatened.

 

(ww)      Compliance with OFAC.

 

  (A) Neither the Company nor any of its subsidiaries, nor any director, officer
or employee thereof, nor, to the Company’s knowledge, any agent, affiliate,
representative or other person acting on behalf of the Company or any of its
subsidiaries, is an individual or entity (“Person”) that is, or is owned or
controlled by a Person that is: (i) the subject of any sanctions administered or
enforced by the U.S. Department of Treasury’s Office of Foreign Assets Control
(“OFAC”), the United Nations Security Council (“UNSC”), the European Union
(“EU”), Her Majesty’s Treasury (“HMT”), or other relevant sanctions authority
(collectively, “Sanctions”), nor (ii) located, organized or resident in a
country or territory that is the subject of a U.S. government embargo
(including, without limitation, Cuba, Iran, North Korea, Syria and the Crimea).
       

(B)

The Company will not, directly or indirectly, use the proceeds of the offering,
or lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other Person: (i) to fund or facilitate any activities
or business of or with any Person that, at the time of such funding or
facilitation, is the subject of Sanctions, or in any country or territory that,
at the time of such funding or facilitation, is the subject of a U.S. government
embargo; or (ii) in any other manner that will result in a violation of
Sanctions by any Person (including any Person participating in the offering,
whether as underwriter, advisor, investor or otherwise).

 

 

(C)

For the past five (5) years, the Company and its subsidiaries have not knowingly
engaged in, are not now knowingly engaged in, and will not engage in, any direct
or indirect dealings or transactions with any Person that at the time of the
dealing or transaction is or was the subject of Sanctions or any country or
territory that, at the time of the dealing or transaction is or was the subject
of a U.S. government embargo.

 

(xx)      No Associated Persons; FINRA Matters. Neither the Company nor any of
its affiliates (within the meaning of FINRA Rule 5121(f)(1)) directly or
indirectly controls, is controlled by, or is under common control with, or is an
associated person (within the meaning of Article I, Section 1(ee) of the By-laws
of FINRA) of, any member firm of FINRA. In accordance with FINRA Conduct Rule
5110(b)(7)(C)(i), the Stock has been registered with the Commission on Form S-3
under the Securities Act pursuant to the standards for such Form S-3 in effect
prior to October 21, 1992.

 

15

--------------------------------------------------------------------------------

 

 

(yy)      No Acquisitions or Dispositions. Except as are described in the
Registration Statement, the General Disclosure Package and the Prospectus, there
are no contracts, letters of intent, term sheets, agreement, arrangements or
understandings with respect to the direct or indirect acquisition or disposition
by the Company of material interests in real or personal property.

 

Any certificate signed by or on behalf of the Company and delivered to the
Representatives or to counsel for the Underwriters shall be deemed to be a
representation and warranty by the Company to each Underwriter as to the matters
covered thereby.

 

  3. Purchase, Sale and Delivery of Offered Securities. On the basis of the
representations, warranties and agreements herein contained, but subject to the
terms and conditions herein set forth, the Company agrees to sell to the
Underwriters, and the Underwriters agree, severally and not jointly, to purchase
from the Company the respective numbers of shares of Firm Stock set forth
opposite the names of the Underwriters in Schedule A hereto.

 

The purchase price per share to be paid by the Underwriters to the Company for
the Stock will be $13.63 per share (the “Purchase Price”).

 

The Company will deliver the Firm Stock to the Representatives for the
respective accounts of the several Underwriters, through the facilities of The
Depository Trust Company, issued in such names and in such denominations as the
Representatives may direct by notice in writing to the Company given at or prior
to 12:00 Noon, New York time, on the second (2nd) full business day preceding
the Closing Date against payment of the aggregate Purchase Price therefor by
wire transfer in federal (same day) funds to an account at a bank specified by
the Company payable to the order of the Company. Time shall be of the essence,
and delivery at the time and place specified pursuant to this Agreement is a
further condition of the obligations of each Underwriter hereunder. The time and
date of the delivery and closing shall be at 10:00 A.M., New York time, on July
7, 2020, in accordance with Rule 15c6-1 of the Exchange Act. The time and date
of such payment and delivery are herein referred to as the “Closing Date.” The
Closing Date and the location of delivery of, and the form of payment for, the
Firm Stock may be varied by agreement between the Company and the
Representatives.

 

The Underwriters may purchase all or less than all of the Optional Stock. The
price per share to be paid for the Optional Stock shall be the Purchase Price.
The Company agrees to sell to the Underwriters the number of shares of Optional
Stock specified in the written notice delivered by the Representatives to the
Company described below and the Underwriters agree, severally and not jointly,
to purchase such shares of Optional Stock. Such shares of Optional Stock shall
be purchased from the Company for the account of each Underwriter in the same
proportion as the number of shares of Firm Stock set forth opposite such
Underwriter’s name on Schedule A bears to the total number of shares of Firm
Stock (subject to adjustment by the Representatives to eliminate fractions). The
option granted hereby may be exercised as to all or any part of the Optional
Stock at any time, and from time to time, provided however, that notice of such
exercise must be delivered not more than thirty (30) days subsequent to the date
of this Agreement. No Optional Stock shall be sold and delivered unless the Firm
Stock previously has been, or simultaneously is, sold and delivered. The right
to purchase the Optional Stock or any portion thereof may be surrendered and
terminated at any time upon notice by the Representatives to the Company.

 

16

--------------------------------------------------------------------------------

 

 

The option granted hereby shall be exercised by written notice being given to
the Company by the Representatives setting forth the number of shares of the
Optional Stock to be purchased by the Underwriters and the date and time for
delivery of and payment for the Optional Stock. Each date and time for delivery
of and payment for the Optional Stock (which may be the Closing Date, but not
earlier) is herein called the “Option Closing Date” and shall in no event be
earlier than two (2) business days nor later than five (5) business days after
written notice is given. The Option Closing Date and the Closing Date are herein
called the “Closing Dates.”

 

The Company will deliver the Optional Stock to the Representatives for the
respective accounts of the several Underwriters through the facilities of The
Depository Trust Company, issued in such names and in such denominations as the
Representatives may direct by notice in writing to the Company given at or prior
to 12:00 Noon, New York time, on the second (2nd) full business day preceding
the Option Closing Date against payment of the aggregate Purchase Price therefor
by wire transfer in federal (same day) funds to an account at a bank acceptable
to the Representatives payable to the order of the Company. Time shall be of the
essence, and delivery at the time and place specified pursuant to this Agreement
is a further condition of the obligations of each Underwriter hereunder. The
Option Closing Date and the location of delivery of, and the form of payment
for, the Optional Stock may be varied by agreement between the Company and the
Representatives.

 

The several Underwriters propose to offer the Stock for sale upon the terms and
conditions set forth in the Prospectus.

 

 

4.

Further Agreements of the Company.

 

(i)     The Company agrees with the several Underwriters:

 

(a)     Required Filings; Amendments or Supplements; Notice to the
Representative. To prepare the Rule 462(b) Registration Statement, if necessary,
in a form approved by the Representatives and file such Rule 462(b) Registration
Statement with the Commission by 10:00 P.M., New York time, on the date hereof,
and the Company shall at the time of filing either pay to the Commission the
filing fee for the Rule 462(b) Registration Statement or give irrevocable
instructions for the payment of such fee pursuant to Rule 111(b) under the Rules
and Regulations; to prepare the Prospectus in a form approved by the
Representatives containing information previously omitted at the time of
effectiveness of the Registration Statement in reliance on Rules 430A, 430B or
430C of the Rules and Regulations and to file such Prospectus pursuant to Rule
424(b) of the Rules and Regulations not later than the second business (2nd) day
following the execution and delivery of this Agreement or, if applicable, such
earlier time as may be required by the Securities Act; to notify the
Representatives immediately of the Company’s intention to file or prepare any
supplement or amendment to the Registration Statement or to the Prospectus and
to make no amendment or supplement to the Registration Statement, the General
Disclosure Package or to the Prospectus to which the Representatives shall
reasonably object by notice to the Company after a reasonable period to review;
to advise the Representatives, promptly after it receives notice thereof, of the
time when any amendment to the Registration Statement has been filed or becomes
effective or any supplement to the General Disclosure Package or the Prospectus
or any amended Prospectus or any Issuer Free Writing Prospectus has been filed
and to furnish the Underwriters with copies thereof; to file promptly all
material required to be filed by the Company with the Commission pursuant to
Rules 433(d) or 163(b)(2) of the Rules and Regulations, as the case may be; to
file promptly all reports and any definitive proxy or information statements
required to be filed by the Company with the Commission pursuant to Section
13(a), 13(c), 14 or 15(d) of the Exchange Act subsequent to the date of the
Prospectus and for so long as the delivery of a prospectus (or in lieu thereof,
the notice referred to in Rule 173(a) of the Rules and Regulations) is required
in connection with the offering or sale of the Stock; to advise the
Representatives, promptly after it receives notice thereof, of the issuance by
the Commission of any stop order or of any order preventing or suspending the
use of any Preliminary Prospectus, any Issuer Free Writing Prospectus, or the
Prospectus, of the suspension of the qualification of the Stock for offering or
sale in any jurisdiction, of the initiation or threatening of any proceeding for
any such purpose, or of any request by the Commission for the amending or
supplementing of the Registration Statement, the General Disclosure Package or
the Prospectus or for additional information; and, in the event of the issuance
of any stop order or of any order preventing or suspending the use of any
Preliminary Prospectus, any Issuer Free Writing Prospectus or the Prospectus or
suspending any such qualification, and promptly to use its best efforts to
obtain the withdrawal of such order.

 

17

--------------------------------------------------------------------------------

 

 

(b)     Permitted Free Writing Prospectus. The Company represents and agrees
that, unless it obtains the prior consent of the Representatives, and each
Underwriter represents and agrees that, unless it obtains the prior consent of
the Company and the Representatives, it has not made and will not make (other
than a filing pursuant to Section 4(i)(d) hereof) any offer relating to the
Stock that would constitute a “free writing prospectus” as defined in Rule 405
of the Rules and Regulations unless the prior written consent of the
Representatives has been received (each, a “Permitted Free Writing Prospectus”);
provided that the prior written consent of the Representatives hereto shall be
deemed to have been given in respect of the Issuer Free Writing Prospectuses
included in Schedule B hereto. The Company represents that it has treated and
agrees that it will treat each Permitted Free Writing Prospectus as an Issuer
Free Writing Prospectus, comply with the requirements of Rules 164 and 433 of
the Rules and Regulations applicable to any Issuer Free Writing Prospectus,
including the requirements relating to timely filing with the Commission,
legending and record keeping and will not take any action that would result in
an Underwriter or the Company being required to file with the Commission
pursuant to Rule 433(d) of the Rules and Regulations a free writing prospectus
prepared by or on behalf of such Underwriter that such Underwriter otherwise
would not have been required to file thereunder.

 

(c)     Ongoing Compliance. If at any time prior to the date when a prospectus
relating to the Stock is required to be delivered (or in lieu thereof, the
notice referred to in Rule 173(a) under the Securities Act) any event occurs or
condition exists as a result of which the Prospectus as then amended or
supplemented would include any untrue statement of a material fact, or omit to
state any material fact necessary to make the statements therein, in light of
the circumstances under which they were made when the Prospectus is delivered
(or in lieu thereof, the notice referred to in Rule 173(a) of the Rules and
Regulations), not misleading, or if it is necessary at any time to amend or
supplement the Registration Statement or the Prospectus or to file under the
Exchange Act any document incorporated by reference in the Prospectus to comply
with the Securities Act or the Exchange Act, that the Company will promptly
notify the Representatives thereof and upon their request will prepare an
appropriate amendment or supplement or upon their request make an appropriate
filing pursuant to Section 13 or 14 of the Exchange Act in form and substance
satisfactory to the Representatives which will correct such statement or
omission or effect such compliance and will use its reasonable best efforts to
have any amendment to the Registration Statement declared effective as soon as
practicable. The Company will furnish without charge to each Underwriter and to
any dealer in securities as many copies as the Representatives may from time to
time reasonably request of such amendment or supplement. In case any Underwriter
is required to deliver a prospectus (or in lieu thereof, the notice referred to
in Rule 173(a) of the Rules and Regulations) relating to the Stock, the Company
upon the request of the Representatives and at the expense of such Underwriter
will prepare promptly an amended or supplemented Prospectus as may be necessary
to permit compliance with the requirements of Section 10(a)(3) of the Securities
Act and deliver to such Underwriter as many copies as such Underwriter may
reasonably request of such amended or supplemented Prospectus complying with
Section 10(a)(3) of the Securities Act.

 

18

--------------------------------------------------------------------------------

 

 

(d)     Amendment to General Disclosure Package. If the General Disclosure
Package is being used to solicit offers to buy the Stock at a time when the
Prospectus is not yet available to prospective purchasers and any event shall
occur as a result of which, in the judgment of the Company or in the reasonable
opinion of the Underwriters, it becomes necessary to amend or supplement the
General Disclosure Package in order to make the statements therein, in the light
of the circumstances then prevailing, not misleading, or to make the statements
therein not conflict with the information contained or incorporated by reference
in the Registration Statement then on file and not superseded or modified, or if
it is necessary at any time to amend or supplement the General Disclosure
Package to comply with any law, the Company promptly will either (i) prepare,
file with the Commission (if required) and furnish to the Underwriters and any
dealers an appropriate amendment or supplement to the General Disclosure Package
or (ii) prepare and file with the Commission an appropriate filing under the
Exchange Act which shall be incorporated by reference in the General Disclosure
Package so that the General Disclosure Package as so amended or supplemented
will not, in the light of the circumstances then prevailing, be misleading or
conflict with the Registration Statement then on file, or so that the General
Disclosure Package will comply with law.

 

(e)     Amendment to Issuer Free Writing Prospectus. If at any time following
issuance of an Issuer Free Writing Prospectus there occurred or occurs an event
or development as a result of which such Issuer Free Writing Prospectus
conflicted or will conflict with the information contained in the Registration
Statement, Pricing Prospectus or Prospectus, including any document incorporated
by reference therein and any prospectus supplement deemed to be a part thereof
and not superseded or modified or included or would include an untrue statement
of a material fact or omitted or would omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in the
light of the circumstances prevailing at the subsequent time, not misleading,
the Company has promptly notified or will promptly notify the Representatives so
that any use of the Issuer Free Writing Prospectus may cease until it is amended
or supplemented and has promptly amended or will promptly amend or supplement,
at its own expense, such Issuer Free Writing Prospectus to eliminate or correct
such conflict, untrue statement or omission. The foregoing sentence does not
apply to statements in or omissions from any Issuer Free Writing Prospectus in
reliance upon, and in conformity with, written information furnished to the
Company through the Representatives by or on behalf of any Underwriter
specifically for inclusion therein, which information the parties hereto agree
is limited to the Underwriters’ Information.

 

(f)     Delivery of Registration Statement. To the extent not available on the
Commission’s Electronic Data Gathering, Analysis and Retrieval system or any
successor system (“EDGAR”), upon the request of the Representatives, to furnish
promptly to the Representatives and to counsel for the Underwriters a signed
copy of the Registration Statement as originally filed with the Commission, and
of each amendment thereto filed with the Commission, including all consents and
exhibits filed therewith.

 

(g)     Delivery of Copies. Upon request of the Representatives, to the extent
not available on EDGAR, to deliver promptly to the Representatives in New York
City such number of the following documents as the Representatives shall
reasonably request: (i) conformed copies of the Registration Statement as
originally filed with the Commission (in each case excluding exhibits), (ii)
each Preliminary Prospectus, (iii) any Issuer Free Writing Prospectus, (iv) the
Prospectus (the delivery of the documents referred to in clauses (i), (ii),
(iii) and (iv) of this paragraph (g) to be made not later than 10:00 A.M., New
York time, on the business day following the execution and delivery of this
Agreement), (v) conformed copies of any amendment to the Registration Statement
(excluding exhibits), (vi) any amendment or supplement to the General Disclosure
Package or the Prospectus (the delivery of the documents referred to in clauses
(v) and (vi) of this paragraph (g) to be made not later than 10:00 A.M., New
York City time, on the business day following the date of such amendment or
supplement), and (vii) any document incorporated by reference in the General
Disclosure Package or the Prospectus (excluding exhibits thereto) (the delivery
of the documents referred to in clause (vi) of this paragraph (g) to be made not
later than 10:00 A.M., New York City time, on the business day following the
date of such document).

 

19

--------------------------------------------------------------------------------

 

 

(h)     Earnings Statement. To make generally available (which may be satisfied
by filing with the Commission’s EDGAR system) to its stockholders as soon as
practicable, but in any event not later than sixteen (16) months after the
effective date of the Registration Statement (as defined in Rule 158(c) of the
Rules and Regulations), an earnings statement of the Company and its
subsidiaries (which need not be audited) complying with Section 11(a) of the
Securities Act (including, at the option of the Company, Rule 158).

 

(i)     Blue Sky Compliance. To take promptly from time to time such actions as
the Representatives may reasonably request to qualify the Stock for offering and
sale under the securities or Blue Sky laws of such jurisdictions (domestic or
foreign) as the Representatives may reasonably designate and to continue such
qualifications in effect, and to comply with such laws, for so long as required
to permit the offer and sale of Stock in such jurisdictions; provided that the
Company and its subsidiaries shall not be obligated to (i) qualify as foreign
corporations in any jurisdiction in which they are not so qualified, (ii) file a
general consent to service of process in any jurisdiction or (iii) subject
itself to taxation in any such jurisdiction if it is not otherwise so subject.

 

(j)     Reports. Upon request, during the period of three (3) years from the
date hereof, to deliver to each of the Underwriters, (i) as soon as they are
available, copies of all reports or other communications (financial or other)
furnished to stockholders, and (ii) as soon as they are available, copies of any
reports and financial statements furnished or filed with the Commission or any
national securities exchange on which the Common Stock is listed. However, so
long as the Company is subject to the reporting requirements of either Section
13 or Section 15(d) of the Exchange Act and is timely filing reports with the
Commission on EDGAR, it is not required to furnish such reports or statements to
the Underwriters.

 

(k)     Lock-Up. During the period commencing on and including the date hereof
and ending on and including the ninetieth (90th) day following the date of this
Agreement (the “Lock-Up Period”), the Company will not, without the prior
written consent of Cowen (which consent may be withheld at the sole discretion
of Cowen), directly or indirectly offer, sell (including, without limitation,
any short sale), assign, transfer, pledge, contract to sell, establish an open
“put equivalent position” within the meaning of Rule 16a-1(h) under the Exchange
Act, or otherwise dispose of, or announce the offering of, or submit or file any
registration statement under the Securities Act in respect of, any Common Stock,
options, rights or warrants to acquire Common Stock or securities exchangeable
or exercisable for or convertible into Common Stock (other than is contemplated
by this Agreement with respect to the Stock) or publicly announce any intention
to do any of the foregoing; provided, however, that the Company may: (i) issue
Common Stock and options to purchase Common Stock, shares of Common Stock
underlying options granted and other securities, each pursuant to any director
or employee stock option plan, stock ownership plan or dividend reinvestment
plan of the Company in effect on the date hereof and described in the General
Disclosure Package; (ii) issue Common Stock pursuant to the conversion of
securities or the exercise of warrants, which securities or warrants are
outstanding on the date hereof and described in the General Disclosure Package;
(iii) sell or issue, or enter into an agreement to sell or issue, shares of
Common Stock or securities convertible into or exercisable or exchangeable for
Common Stock in connection with (1) mergers, (2) acquisition of securities,
businesses, property or other assets, (3) joint ventures or (4) strategic
alliances; provided that the Company shall only issue “restricted securities”
(as defined in Rule 144 promulgated by the Commission pursuant to the Securities
Act); (iv) adopt a new equity incentive plan, and file a registration statement
on Form S-8 under the Securities Act to register the offer and sale of
securities to be issued pursuant to such new equity incentive plan, and issue
securities pursuant to such new equity incentive plan (including, without
limitation, the issuance of shares of Common Stock upon the exercise of options
or other securities issued pursuant to such new equity incentive plan), provided
that (1) such new equity incentive plan satisfies the transaction requirements
of General Instruction A.1 of Form S-8 under the Securities Act and (2) this
clause (iv) shall not be available unless each recipient of shares of Common
Stock, or securities exchangeable or exercisable for or convertible into Common
Stock, pursuant to such new equity incentive plan shall be contractually
prohibited from selling, offering, disposing of or otherwise transferring any
such shares or securities during the remainder of the Lock-Up Period. The
Company will cause each person and entity listed in Schedule D to furnish to the
Representatives, prior to the Closing Date, a “lock-up” agreement, substantially
in the form of Exhibit I hereto. In addition, the Company will direct the
transfer agent to place stop transfer restrictions upon any such securities of
the Company that are bound by such “lock-up” agreements.

 

20

--------------------------------------------------------------------------------

 

 

(l)     Delivery of SEC Correspondence. To supply the Underwriters with copies
of all correspondence to and from, and all documents issued to and by, the
Commission in connection with the registration of the Stock under the Securities
Act or any of the Registration Statement, any Preliminary Prospectus or the
Prospectus, or any amendment or supplement thereto or document incorporated by
reference therein.

 

(m)     Press Releases. Prior to the Closing Date, not to issue any press
release or other communication directly or indirectly or hold any press
conference with respect to the Company, its condition, financial or otherwise,
or earnings, business affairs or business prospects (except for routine oral
marketing communications in the ordinary course of business and consistent with
the past practices of the Company and of which the Representatives is notified),
without the prior consent of the Representatives (which consent shall not be
unreasonably withheld), unless in the judgment of the Company and its counsel,
and after notification to the Representatives, such press release or
communication is required by law.

 

(n)     Compliance with Regulation M. Until the Underwriters shall have notified
the Company of the completion of the resale of the Stock, that the Company will
not, and will use its reasonable best efforts to cause its affiliated purchasers
(as defined in Regulation M under the Exchange Act) not to, either alone or with
one or more other persons, bid for or purchase, for any account in which it or
any of its affiliated purchasers has a beneficial interest, any Stock, or
attempt to induce any person to purchase any Stock; and not to, and to use its
reasonable best efforts to cause its affiliated purchasers not to, make bids or
purchase for the purpose of creating actual, or apparent, active trading in or
of raising the price of the Stock.

 

(o)     Registrar and Transfer Agent. To maintain, at its expense, a registrar
and transfer agent for the Stock.

 

(p)     Use of Proceeds. To apply the net proceeds from the sale of the Stock as
set forth in the Registration Statement, the General Disclosure Package and the
Prospectus under the heading “Use of Proceeds,” and except as disclosed in the
General Disclosure Package, the Company does not intend to use any of the
proceeds from the sale of the Stock hereunder to repay any outstanding debt owed
to any affiliate of any Underwriter.

 

(q)     Exchange Listing. To use its reasonable best efforts to list, subject to
notice of issuance, the Stock on the Exchange.

 

21

--------------------------------------------------------------------------------

 

 

(r)     Performance of Covenants and Satisfaction of Conditions. To use its
reasonable best efforts to do and perform all things required to be done or
performed under this Agreement by the Company prior to each Closing Date and to
satisfy all conditions precedent to the delivery of the Firm Stock and the
Optional Stock.

 

 

5.

Payment of Expenses. The Company agrees to pay, or reimburse if paid by any
Underwriter, whether or not the transactions contemplated hereby are consummated
or this Agreement is terminated: (a) the costs incident to the authorization,
issuance, sale, preparation and delivery of the Stock and any taxes payable in
that connection; (b) the costs incident to the registration of the Stock under
the Securities Act; (c) the costs incident to the preparation, printing and
distribution of the Registration Statement, the Base Prospectus, any Preliminary
Prospectus, any Issuer Free Writing Prospectus, the General Disclosure Package,
the Prospectus, any amendments, supplements and exhibits thereto or any document
incorporated by reference therein and the costs of printing, reproducing and
distributing, the “Agreement Among Underwriters” between the Representatives and
the Underwriters, the Master Selected Dealers’ Agreement, the Underwriters’
Questionnaire, this Agreement and any closing documents by mail, telex or other
means of communications; (d) the reasonable and documented fees and expenses
(including related fees and expenses of counsel for the Underwriters) incurred
in connection with securing any required review by FINRA of the terms of the
sale of the Stock and any filings made with FINRA; (e) any applicable listing or
other fees; (f) the reasonable fees and expenses (including related fees and
expenses of counsel to the Underwriters) of qualifying the Stock under the
securities laws of the several jurisdictions as provided in Section 4(i)(i) and
of preparing, printing and distributing wrappers, Blue Sky Memoranda and Legal
Investment Surveys (provided that the amount payable by the Company with respect
to fees and disbursements of counsel to the Underwriters pursuant to subsections
(d) and (f) shall not exceed $30,000 in the aggregate); (g) the cost of
preparing and printing stock certificates; (h) all fees and expenses of the
registrar and transfer agent of the Stock; (i) the costs and expenses of the
Company relating to investor presentations on any “road show” undertaken in
connection with the marketing of the offering of the Stock, including, without
limitation, expenses associated with the preparation or dissemination of any
electronic road show, expenses associated with the production of road show
slides and graphics, fees and expenses of any consultants engaged in connection
with the road show presentations with the prior approval of the Company, travel
and lodging expenses of the officers of the Company and such consultants,
including the cost of any aircraft chartered in connection with the road show;
and (j) all other costs and expenses incident to the offering of the Stock or
the performance of the obligations of the Company under this Agreement
(including, without limitation, the fees and expenses of the Company’s counsel
and the Company’s independent accountants); provided that, except to the extent
otherwise provided in this Section 5 and in Sections 9 and 10, the Underwriters
shall pay their own costs and expenses, including the fees and expenses of their
counsel not contemplated herein, any transfer taxes on the resale of any Stock
by them and the expenses of advertising any offering of the Stock made by the
Underwriters.

 

22

--------------------------------------------------------------------------------

 

 

 

6.

Conditions of Underwriters’ Obligations. The respective obligations of the
several Underwriters hereunder are subject to the accuracy, when made and as of
the Applicable Time and on such Closing Date, of the representations and
warranties of the Company contained herein, to the accuracy of the statements of
the Company made in any certificates pursuant to the provisions hereof, to the
performance by the Company of its obligations hereunder, and to each of the
following additional terms and conditions:

 

(a)     Registration Compliance; No Stop Orders. The Registration Statement has
become effective under the Securities Act, and no stop order suspending the
effectiveness of the Registration Statement or any part thereof, preventing or
suspending the use of any Base Prospectus, any Preliminary Prospectus, the
Prospectus or any Permitted Free Writing Prospectus or any part thereof shall
have been issued and no proceedings for that purpose or pursuant to Section 8A
under the Securities Act shall have been initiated or threatened by the
Commission, and all requests for additional information on the part of the
Commission (to be included or incorporated by reference in the Registration
Statement or the Prospectus or otherwise) shall have been complied with to the
reasonable satisfaction of the Representatives; the Rule 462(b) Registration
Statement, if any, each Issuer Free Writing Prospectus and the Prospectus shall
have been filed with, the Commission within the applicable time period
prescribed for such filing by, and in compliance with, the Rules and Regulations
and in accordance with Section 4(i)(a), and the Rule 462(b) Registration
Statement, if any, shall have become effective immediately upon its filing with
the Commission; and FINRA shall have raised no unresolved objection to the
fairness and reasonableness of the terms of this Agreement or the transactions
contemplated hereby.

 

(b)     No Material Misstatements. None of the Underwriters shall have
discovered and disclosed to the Company on or prior to such Closing Date that
the Registration Statement or any amendment or supplement thereto contains an
untrue statement of a fact which, in the opinion of counsel for the
Underwriters, is material or omits to state any fact which, in the opinion of
such counsel, is material and is required to be stated therein or is necessary
to make the statements therein not misleading, or that the General Disclosure
Package, any Issuer Free Writing Prospectus or the Prospectus or any amendment
or supplement thereto contains an untrue statement of fact which, in the opinion
of such counsel, is material or omits to state any fact which, in the opinion of
such counsel, is material and is necessary in order to make the statements, in
the light of the circumstances in which they were made, not misleading.

 

(c)     Corporate Proceedings. All corporate proceedings incident to the
authorization, form and validity of each of this Agreement, the Stock, the
Registration Statement, the General Disclosure Package, each Issuer Free Writing
Prospectus and the Prospectus and the transactions contemplated hereby shall be
reasonably satisfactory in all material respects to counsel for the
Underwriters, and the Company shall have furnished to such counsel all documents
and information that they may reasonably request to enable them to pass upon
such matters.

 

(d)     Opinion and 10b-5 Statement of Counsel for the Company. Ellenoff
Grossman & Schole LLP shall have furnished to the Representatives such counsel’s
written opinion and 10b-5 Statement, as counsel to the Company, addressed to the
Underwriters and dated such Closing Date, in form previously agreed to with the
Representatives.

 

(e)     Opinion of Intellectual Property Counsel for the Company. Brown &
Michaels, PC shall have furnished to the Representatives such counsel’s written
opinion, as intellectual property counsel to the Company, addressed to the
Underwriters and dated such Closing Date, in form and substance reasonably
satisfactory to the Representatives.

 

(f)     Opinion and 10b-5 Statement of Counsel for the Underwriters. The
Representatives shall have received from Nelson Mullins Riley & Scarborough LLP,
counsel for the Underwriters, such opinion or opinions and 10b-5 Statement,
dated such Closing Date, with respect to such matters as the Underwriters may
reasonably require, and the Company shall have furnished to such counsel such
documents as they request for enabling them to pass upon such matters.

 

(g)     Comfort Letter. At the time of the execution of this Agreement, the
Representatives shall have received from each of BDO USA, LLP and Peterson
Sullivan LLP a letter, addressed to the Underwriters, executed and dated such
date, in form and substance satisfactory to the Representatives (i) confirming
that they are an independent registered accounting firm with respect to the
Company and its consolidated subsidiaries within the meaning of the Securities
Act and the Rules and Regulations and PCAOB and (ii) stating the conclusions and
findings of such firm, of the type ordinarily included in accountants’ “comfort
letters” to underwriters, with respect to the financial statements and certain
financial information contained or incorporated by reference in the Registration
Statement, the General Disclosure Package and the Prospectus.

 

23

--------------------------------------------------------------------------------

 

 

(h)     Bring Down Comfort. On the effective date of any post-effective
amendment to the Registration Statement and on such Closing Date, the
Representatives shall have received a letter (the “bring-down letter”) from each
of BDO USA, LLP and Peterson Sullivan LLP addressed to the Underwriters and
dated such Closing Date confirming, as of the date of the bring-down letter (or,
with respect to matters involving changes or developments since the respective
dates as of which specified financial information is given in the General
Disclosure Package and the Prospectus, as the case may be, as of a date not more
than three (3) business days prior to the date of the bring-down letter), the
conclusions and findings of such firm, of the type ordinarily included in
accountants’ “comfort letters” to underwriters, with respect to the financial
information and other matters covered by its letter delivered to the
Representatives concurrently with the execution of this Agreement pursuant to
paragraph (g) of this Section 6.

 

(i)     Officer’s Certificate. The Company shall have furnished to the
Representatives a certificate, dated such Closing Date, of its Chief Executive
Officer or President and its Chief Financial Officer stating in their respective
capacities as officers of the Company on behalf of the Company that (i) no stop
order suspending the effectiveness of the Registration Statement (including, for
avoidance of doubt, any Rule 462(b) Registration Statement), or any
post-effective amendment thereto, shall be in effect and no proceedings for such
purpose shall have been instituted or, to their knowledge, threatened by the
Commission, (ii) for the period from and including the date of this Agreement
through and including such Closing Date, there has not occurred any Material
Adverse Effect, (iii) to their knowledge, after reasonable investigation, as of
such Closing Date, the representations and warranties of the Company in this
Agreement are true and correct and the Company has complied with all agreements
and satisfied all conditions on its part to be performed or satisfied hereunder
at or prior to such Closing Date, and (iv) there has not been, subsequent to the
date of the most recent audited financial statements included or incorporated by
reference in the General Disclosure Package, any Material Adverse Effect in the
financial position or results of operations of the Company, or any change or
development that, singularly or in the aggregate, would reasonably be expected
to involve a Material Adverse Effect, except as set forth in the General
Disclosure Package and the Prospectus.

 

(j)     No Material Adverse Effect. Since the date of the latest audited
financial statements included in the General Disclosure Package or incorporated
by reference in the General Disclosure Package as of the date hereof, (i)
neither the Company nor any of its subsidiaries shall have sustained any loss or
interference with its business from fire, explosion, flood or other calamity,
whether or not covered by insurance, or from any labor dispute or court or
governmental action, order or decree, otherwise than as set forth in the General
Disclosure Package, and (ii) there shall not have been any change in the capital
stock or long-term debt of the Company or any of its subsidiaries, or any
change, or any development involving a prospective change, in or affecting the
business, general affairs, management, financial position, stockholders’ equity
or results of operations of the Company and its subsidiaries, otherwise than as
set forth in the General Disclosure Package, the effect of which, in any such
case described in clause (i) or (ii) of this paragraph (j), is, in the judgment
of the Representatives, so material and adverse as to make it impracticable or
inadvisable to proceed with the sale or delivery of the Stock on the terms and
in the manner contemplated in the General Disclosure Package.

 

(k)     No Legal Impediment to Issuance. No action shall have been taken and no
law, statute, rule, regulation or order shall have been enacted, adopted or
issued by any governmental or regulatory agency or body which would prevent the
issuance or sale of the Stock; and no injunction, restraining order or order of
any other nature by any federal or state court of competent jurisdiction shall
have been issued which would prevent the issuance or sale of the Stock or
materially and adversely affect or potentially materially and adversely affect
the business or operations of the Company.

 

24

--------------------------------------------------------------------------------

 

 

(l)     Market Conditions. Subsequent to the execution and delivery of this
Agreement there shall not have occurred any of the following: (i) trading in any
of the Company’s securities shall have been suspended or materially limited by
the Commission or the Exchange, or trading in securities generally on the New
York Stock Exchange, Nasdaq Global Select Market, Nasdaq Global Market, Nasdaq
Capital Market or the NYSE American or in the over-the-counter market, or
trading in any securities of the Company on any exchange or in the
over-the-counter market, shall have been suspended or materially limited, or
minimum or maximum prices or maximum range for prices shall have been
established on any such exchange or such market by the Commission, by such
exchange or market or by any other regulatory body or governmental authority
having jurisdiction, (ii) a banking moratorium shall have been declared by
Federal or state authorities or a material disruption has occurred in commercial
banking or securities settlement or clearance services in the United States,
(iii) the United States shall have become engaged in hostilities, or the subject
of an act of terrorism, or there shall have been an outbreak of or escalation in
hostilities involving the United States, or there shall have been a declaration
of a national emergency or war by the United States or (iv) there shall have
occurred such a material adverse change in general economic, political or
financial conditions (or the effect of international conditions on the financial
markets in the United States shall be such) as to make it, in the judgment of
the Representatives, impracticable or inadvisable to proceed with the sale or
delivery of the Stock on the terms and in the manner contemplated in the General
Disclosure Package and the Prospectus.

 

(m)     Exchange Listing. The Company shall have filed a Notification: Listing
of Additional Shares with the Exchange and shall have used its best efforts to
receive no objection thereto from the Exchange.

 

(n)     Good Standing. The Representatives shall have received on and as of such
Closing Date satisfactory evidence of the good standing of the Company and its
subsidiaries in their respective jurisdictions of organization and their good
standing as foreign entities in such other jurisdictions as the Representatives
may reasonably request, in each case in writing or any standard form of
telecommunication from the appropriate governmental authorities of such
jurisdictions.

 

(o)     Lock Up Agreements. The Representatives shall have received the written
agreements, substantially in the form of Exhibit I hereto, of the officers,
directors, stockholders, optionholders and warrantholders of the Company listed
in Schedule D to this Agreement.

 

(p)     Secretary’s Certificate. The Company shall have furnished to the
Representatives a Secretary’s Certificate of the Company, in form and substance
reasonably satisfactory to counsel for the Underwriters and customary for the
type of offering contemplated by this Agreement.

 

(q)     Chief Financial Officer Certificate. The Company shall have furnished to
the Representatives a certificate, dated such Closing Date, of its Chief
Financial Officer, in form and substance reasonably satisfactory to the
Representatives.

 

(r)     Additional Document. On or prior to such Closing Date, the Company shall
have furnished to the Representatives such further certificates and documents as
the Representatives may reasonably request.

 

25

--------------------------------------------------------------------------------

 

 

All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Underwriters.

 

 

7.

Indemnification and Contribution.

 

(a)     Indemnification of Underwriters by the Company. The Company shall
indemnify and hold harmless:

 

each Underwriter, its affiliates, directors, officers, managers, members,
employees, representatives and agents and each person, if any, who controls any
Underwriter within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act (collectively the “Underwriter Indemnified Parties,” and
each an “Underwriter Indemnified Party”) against any loss, claim, damage,
expense or liability whatsoever (or any action, investigation or proceeding in
respect thereof), joint or several, to which such Underwriter Indemnified Party
may become subject, under the Securities Act or otherwise, insofar as such loss,
claim, damage, expense, liability, action, investigation or proceeding arises
out of or is based upon (A) any untrue statement or alleged untrue statement of
a material fact contained in any Preliminary Prospectus, any Issuer Free Writing
Prospectus, any “issuer information” filed or required to be filed pursuant to
Rule 433(d) of the Rules and Regulations, the Registration Statement, the
Prospectus, or in any amendment or supplement thereto or document incorporated
by reference therein, or in any materials or information provided to investors
by, or with the approval of, the Company in connection with the marketing of the
offering of the Stock, including any roadshow or investor presentations made to
investors by the Company (whether in person or electronically) (“Marketing
Materials”) or (B) the omission or alleged omission to state in any Preliminary
Prospectus, any Issuer Free Writing Prospectus, any “issuer information” filed
or required to be filed pursuant to Rule 433(d) of the Rules and Regulations,
the Registration Statement or the Prospectus, or in any amendment or supplement
thereto or document incorporated by reference therein, or in any Marketing
Materials, a material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances in which they were
made, not misleading, and shall reimburse each Underwriter Indemnified Party
promptly upon demand for any legal fees or other expenses reasonably incurred by
that Underwriter Indemnified Party in connection with investigating, or
preparing to defend, or defending against, or appearing as a third party witness
in respect of, or otherwise incurred in connection with, any such loss, claim,
damage, expense, liability, action, investigation or proceeding, as such fees
and expenses are incurred; provided, however, that the Company shall not be
liable in any such case to the extent that any such loss, claim, damage, expense
or liability arises out of or is based upon an untrue statement or alleged
untrue statement in, or omission or alleged omission from any Preliminary
Prospectus, the Registration Statement or the Prospectus, or any such amendment
or supplement thereto, any Issuer Free Writing Prospectus or any Marketing
Materials made in reliance upon and in conformity with written information
furnished to the Company through the Representatives by or on behalf of any
Underwriter specifically for use therein, which information the parties hereto
agree is limited to the Underwriters’ Information.

 

The indemnity agreement in this Section 7(a) is not exclusive and is in addition
to each other liability which the Company might have under this Agreement or
otherwise, and shall not limit any rights or remedies which may otherwise be
available under this Agreement, at law or in equity to any Underwriter
Indemnified Party.

 

26

--------------------------------------------------------------------------------

 

 

(b)     Indemnification of Company by the Underwriters. Each Underwriter,
severally and not jointly, shall indemnify and hold harmless the Company and its
directors, its officers who signed the Registration Statement and each person,
if any, who controls the Company within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act (collectively the “Company
Indemnified Parties” and each a “Company Indemnified Party”) against any loss,
claim, damage, expense or liability whatsoever (or any action, investigation or
proceeding in respect thereof), joint or several, to which such Company
Indemnified Party may become subject, under the Securities Act or otherwise,
insofar as such loss, claim, damage, expense, liability, action, investigation
or proceeding arises out of or is based upon (i) any untrue statement or alleged
untrue statement of a material fact contained in any Preliminary Prospectus, any
Issuer Free Writing Prospectus, any “issuer information” filed or required to be
filed pursuant to Rule 433(d) of the Rules and Regulations, the Registration
Statement or the Prospectus, or in any amendment or supplement thereto or
document incorporated by reference therein, or (ii) the omission or alleged
omission to state in any Preliminary Prospectus, any Issuer Free Writing
Prospectus, any “issuer information” filed or required to be filed pursuant to
Rule 433(d) of the Rules and Regulations, the Registration Statement or the
Prospectus, or in any amendment or supplement thereto or document incorporated
by reference therein, a material fact required to be stated therein or necessary
to make the statements therein, in the light of the circumstances in which they
were made, not misleading, but in each case only to the extent that the untrue
statement or alleged untrue statement or omission or alleged omission was made
in reliance upon and in conformity with written information furnished to the
Company through the Representatives by or on behalf of that Underwriter
specifically for use therein, which information the parties hereto agree is
limited to the Underwriters’ Information, and shall reimburse the Company
Indemnified Parties for any legal or other expenses reasonably incurred by such
party in connection with investigating or preparing to defend or defending
against or appearing as third party witness in connection with any such loss,
claim, damage, liability, action, investigation or proceeding, as such fees and
expenses are incurred. This indemnity agreement is not exclusive and will be in
addition to any liability which the Underwriters might otherwise have and shall
not limit any rights or remedies which may otherwise be available under this
Agreement, at law or in equity to the Company Indemnified Parties.

 

27

--------------------------------------------------------------------------------

 

 

(c)     Promptly after receipt by an indemnified party under this Section 7 of
notice of the commencement of any action, the indemnified party shall, if a
claim in respect thereof is to be made against an indemnifying party under this
Section 7, notify such indemnifying party in writing of the commencement of that
action; provided, however, that the failure to notify the indemnifying party
shall not relieve it from any liability which it may have under this Section 7
except to the extent it has been materially prejudiced by such failure; and,
provided, further, that the failure to notify an indemnifying party shall not
relieve it from any liability which it may have to an indemnified party
otherwise than under this Section 7. If any such action shall be brought against
an indemnified party, and it shall notify the indemnifying party thereof, the
indemnifying party shall be entitled to participate therein and, to the extent
that it wishes, jointly with any other similarly notified indemnifying party, to
assume the defense of such action with counsel reasonably satisfactory to the
indemnified party (which counsel shall not, except with the written consent of
the indemnified party, be counsel to the indemnifying party). After notice from
the indemnifying party to the indemnified party of its election to assume the
defense of such action, except as provided herein, the indemnifying party shall
not be liable to the indemnified party under Section 7 for any legal or other
expenses subsequently incurred by the indemnified party in connection with the
defense of such action other than reasonable costs of investigation; provided,
however, that any indemnified party shall have the right to employ separate
counsel in any such action and to participate in the defense of such action but
the fees and expenses of such counsel (other than reasonable costs of
investigation) shall be at the expense of such indemnified party unless (i) the
employment thereof has been specifically authorized in writing by the Company in
the case of a claim for indemnification under Section 7(a) or the
Representatives in the case of a claim for indemnification under Section 7(b),
(ii) such indemnified party shall have been advised by its counsel that there
may be one or more legal defenses available to it which are different from or
additional to those available to the indemnifying party, (iii) the indemnifying
party has failed to assume the defense of such action and employ counsel
reasonably satisfactory to the indemnified party within a reasonable period of
time after notice of the commencement of the action or the indemnifying party
does not diligently defend the action after assumption of the defense, in which
case, if such indemnified party notifies the indemnifying party in writing that
it elects to employ separate counsel at the expense of the indemnifying party,
the indemnifying party shall not have the right to assume the defense of (or, in
the case of a failure to diligently defend the action after assumption of the
defense, to continue to defend) such action on behalf of such indemnified party
and the indemnifying party shall be responsible for legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
of such action; provided, however, that the indemnifying party shall not, in
connection with any one such action or separate but substantially similar or
related actions in the same jurisdiction arising out of the same general
allegations or circumstances, be liable for the reasonable fees and expenses of
more than one separate firm of attorneys at any time for all such indemnified
parties (in addition to any local counsel), which firm shall be designated in
writing by the Representatives if the indemnified parties under this Section 7
consist of any Underwriter Indemnified Party or by the Company if the
indemnified parties under this Section 7 consist of any Company Indemnified
Parties. Subject to this Section 7(c), the amount payable by an indemnifying
party under Section 7 shall include, but not be limited to, (x) reasonable legal
fees and expenses of counsel to the indemnified party and any other expenses in
investigating, or preparing to defend or defending against, or appearing as a
third party witness in respect of, or otherwise incurred in connection with, any
action, investigation, proceeding or claim, and (y) all amounts paid in
settlement of any of the foregoing. No indemnifying party shall, without the
prior written consent of the indemnified parties (which consent shall not be
unreasonably withheld or delayed), settle or compromise or consent to the entry
of judgment with respect to any pending or threatened action or any claim
whatsoever, in respect of which indemnification or contribution could be sought
under this Section 7 (whether or not the indemnified parties are actual or
potential parties thereto), unless such settlement, compromise or consent (i)
includes an unconditional release of each indemnified party in form and
substance reasonably satisfactory to such indemnified party from all liability
arising out of such action or claim and (ii) does not include a statement as to
or an admission of fault, culpability or a failure to act by or on behalf of any
indemnified party. Subject to the provisions of the following sentence, no
indemnifying party shall be liable for settlement of any pending or threatened
action or any claim whatsoever that is effected without its written consent
(which consent shall not be unreasonably withheld or delayed), but if settled
with its written consent, if its consent has been unreasonably withheld or
delayed or if there be a judgment for the plaintiff in any such matter, the
indemnifying party agrees to indemnify and hold harmless any indemnified party
from and against any loss or liability by reason of such settlement or judgment.
In addition, if at any time an indemnified party shall have requested that an
indemnifying party reimburse the indemnified party for fees and expenses of
counsel, such indemnifying party agrees that it shall be liable for any
settlement of the nature contemplated by Section 7(a) or 7(b) effected without
its written consent if (i) such settlement is entered into more than forty-five
(45) days after receipt by such indemnifying party of the request for
reimbursement, (ii) such indemnifying party shall have received notice of the
terms of such settlement at least thirty (30) days prior to such settlement
being entered into and (iii) such indemnifying party shall not have reimbursed
such indemnified party in accordance with such request prior to the date of such
settlement.

 

28

--------------------------------------------------------------------------------

 

 

(d)     If the indemnification provided for in this Section 7 is unavailable or
insufficient to hold harmless an indemnified party under Section 7(a) or 7(b),
then each indemnifying party shall, in lieu of indemnifying such indemnified
party, contribute to the amount paid, payable or otherwise incurred by such
indemnified party as a result of such loss, claim, damage, expense or liability
(or any action, investigation or proceeding in respect thereof), as incurred,
(i) in such proportion as shall be appropriate to reflect the relative benefits
received by the Company on the one hand and the Underwriters on the other from
the offering of the Stock, or (ii) if the allocation provided by clause (i) of
this Section 7(d) is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause (i)
of this Section 7(d) but also the relative fault of the Company, on the one hand
and the Underwriters on the other with respect to the statements, omissions,
acts or failures to act which resulted in such loss, claim, damage, expense or
liability (or any action, investigation or proceeding in respect thereof) as
well as any other relevant equitable considerations. The relative benefits
received by the Company, on the one hand and the Underwriters on the other with
respect to such offering shall be deemed to be in the same proportion as the
total net proceeds from the offering of the Stock purchased under this Agreement
(before deducting expenses) received by the Company, bear to the total
underwriting discounts and commissions received by the Underwriters with respect
to the Stock purchased under this Agreement, in each case as set forth in the
table on the cover page of the Prospectus. The relative fault of the Company on
the one hand and the Underwriters on the other shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company, on the one hand or the
Underwriters on the other, the intent of the parties and their relative
knowledge, access to information and opportunity to correct or prevent such
untrue statement, omission, act or failure to act; provided that the parties
hereto agree that the written information furnished to the Company through the
Representatives by or on behalf of the Underwriters for use in the Preliminary
Prospectus, the Registration Statement or the Prospectus, or in any amendment or
supplement thereto or document incorporated by reference therein, consists
solely of the Underwriters’ Information.

 

(e)     The Company and the Underwriters agree that it would not be just and
equitable if contributions pursuant to Section 7(d) above were to be determined
by pro rata allocation or by any other method of allocation which does not take
into account the equitable considerations referred to Section 7(d) above. The
amount paid or payable by an indemnified party as a result of the loss, claim,
damage, expense, liability, action, investigation or proceeding referred to in
Section 7(d) above shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses reasonably incurred by such indemnified
party in connection with investigating, preparing to defend or defending against
or appearing as a third party witness in respect of, or otherwise incurred in
connection with, any such loss, claim, damage, expense, liability, action,
investigation or proceeding. Notwithstanding the provisions of this Section 7,
no Underwriters shall be required to contribute any amount in excess of the
amount by which the total underwriting discounts and commissions received by
such Underwriter with respect to the offering of the Stock exceeds the amount of
any damages which the Underwriter has otherwise paid or become liable to pay by
reason of any untrue or alleged untrue statement, omission or alleged omission,
act or alleged act or failure to act or alleged failure to act. No person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. The Underwriters’ obligations to
contribute as provided in this Section 7 are several in proportion to their
respective underwriting obligations and not joint.

 

29

--------------------------------------------------------------------------------

 

 

 

8.

Termination. The obligations of the Underwriters hereunder may be terminated by
the Representatives, in their absolute discretion by notice given to the Company
prior to delivery of and payment for the Firm Stock if, prior to that time, any
of the events described in Sections 6(j), 6(l) or 6(m) have occurred or if the
Underwriters shall decline to purchase the Stock for any reason permitted under
this Agreement.

 

 

9.

Reimbursement of Underwriters’ Expenses. Notwithstanding anything to the
contrary in this Agreement, if (a) this Agreement shall have been terminated
pursuant to Section 8 or 10, (b) the Company shall fail to tender the Stock for
delivery to the Underwriters for any reason not permitted under this Agreement,
(c) the Underwriters shall decline to purchase the Stock for any reason
permitted under this Agreement or (d) the sale of the Stock is not consummated
because any condition to the obligations of the Underwriters set forth herein is
not satisfied or because of the refusal, inability or failure on the part of the
Company to perform any agreement herein or to satisfy any condition or to comply
with the provisions hereof, then in addition to the payment of amounts in
accordance with Section 5, the Company shall reimburse the Underwriters for the
reasonable and documented fees and expenses of Underwriters’ counsel and for
such other out-of-pocket expenses as shall have been reasonably incurred by them
in connection with this Agreement and the proposed purchase of the Stock,
including, without limitation, travel and lodging expenses of the Underwriters,
and upon demand the Company shall pay the full amount thereof to the
Representatives; provided that if this Agreement is terminated pursuant to
Section 10 by reason of the default of one or more Underwriters, the Company
shall not be obligated to reimburse any defaulting Underwriter on account of
expenses to the extent incurred by such defaulting Underwriter, provided further
that the foregoing shall not limit any reimbursement obligation of the Company
to any non-defaulting Underwriter under this Section 9.

 

 

10.

Substitution of Underwriters. If any Underwriter or Underwriters shall default
in its or their obligations to purchase shares of Stock hereunder on any Closing
Date and the aggregate number of shares which such defaulting Underwriter or
Underwriters agreed but failed to purchase does not exceed ten percent (10%) of
the total number of shares to be purchased by all Underwriters on such Closing
Date, the other Underwriters shall be obligated severally, in proportion to
their respective commitments hereunder, to purchase the shares which such
defaulting Underwriter or Underwriters agreed but failed to purchase on such
Closing Date. If any Underwriter or Underwriters shall so default and the
aggregate number of shares with respect to which such default or defaults occur
is more than ten percent (10%) of the total number of shares to be purchased by
all Underwriters on such Closing Date and arrangements satisfactory to the
Representatives and the Company for the purchase of such shares by other persons
are not made within forty-eight (48) hours after such default, this Agreement
shall terminate.

 

If the remaining Underwriters or substituted Underwriters are required hereby or
agree to take up all or part of the shares of Stock of a defaulting Underwriter
or Underwriters on such Closing Date as provided in this Section 10, (i) the
Company shall have the right to postpone such Closing Date for a period of not
more than five (5) full business days in order that the Company may effect
whatever changes may thereby be made necessary in the Registration Statement or
the Prospectus, or in any other documents or arrangements, and the Company
agrees promptly to file any amendments to the Registration Statement or
supplements to the Prospectus which may thereby be made necessary, and (ii) the
respective numbers of shares to be purchased by the remaining Underwriters or
substituted Underwriters shall be taken as the basis of their underwriting
obligation for all purposes of this Agreement. Nothing herein contained shall
relieve any defaulting Underwriter of its liability to the Company or the other
Underwriters for damages occasioned by its default hereunder. Any termination of
this Agreement pursuant to this Section 10 shall be without liability on the
part of any non-defaulting Underwriter or the Company, except that the
representations, warranties, covenants, indemnities, agreements and other
statements set forth in Section 2, the obligations with respect to expenses to
be paid or reimbursed pursuant to Sections 5 and 9 and the provisions of Section
7 and Sections 11 through 21, inclusive, shall not terminate and shall remain in
full force and effect.

 

30

--------------------------------------------------------------------------------

 

 

 

11.

Absence of Fiduciary Relationship. The Company acknowledges and agrees that:

 

(a)      each Underwriter’s responsibility to the Company is solely contractual
in nature, the Representatives have been retained solely to act as underwriters
in connection with the sale of the Stock and no fiduciary, advisory or agency
relationship between the Company and the Representatives have been created in
respect of any of the transactions contemplated by this Agreement, irrespective
of whether any of the Representatives has advised or is advising the Company on
other matters;

 

(b)      the price of the Stock set forth in this Agreement was established by
the Company following discussions and arms-length negotiations with the
Representatives, and the Company is capable of evaluating and understanding, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated by this Agreement;

 

(c)      it has been advised that the Representatives and their affiliates are
engaged in a broad range of transactions which may involve interests that differ
from those of the Company and that the Representatives have no obligation to
disclose such interests and transactions to the Company by virtue of any
fiduciary, advisory or agency relationship; and

 

(d)      it waives, to the fullest extent permitted by law, any claims it may
have against the Representatives for breach of fiduciary duty or alleged breach
of fiduciary duty and agrees that the Representatives shall have no liability
(whether direct or indirect) to the Company in respect of such a fiduciary duty
claim or to any person asserting a fiduciary duty claim on behalf of or in right
of the Company, including stockholders, employees or creditors of the Company.

 

 

12.

Successors; Persons Entitled to Benefit of Agreement. This Agreement shall inure
to the benefit of and be binding upon the several Underwriters, the Company, and
their respective successors and assigns. Nothing expressed or mentioned in this
Agreement is intended or shall be construed to give any person, other than the
persons mentioned in the preceding sentence, any legal or equitable right,
remedy or claim under or in respect of this Agreement, or any provisions herein
contained, this Agreement and all conditions and provisions hereof being
intended to be and being for the sole and exclusive benefit of such persons and
for the benefit of no other person; except that the representations, warranties,
covenants, agreements and indemnities of the Company, contained in this
Agreement shall also be for the benefit of the Underwriter Indemnified Parties,
and the indemnities of the several Underwriters shall be for the benefit of the
Company Indemnified Parties. It is understood that each Underwriter’s
responsibility to the Company is solely contractual in nature and the
Underwriters do not owe the Company, or any other party, any fiduciary duty as a
result of this Agreement. No purchaser of any of the Stock from any Underwriter
shall be deemed to be a successor or assign by reason merely of such purchase.

 

 

13.

Survival of Indemnities, Representations, Warranties, etc. The respective
indemnities, covenants, agreements, representations, warranties and other
statements of the Company, and the several Underwriters, as set forth in this
Agreement or made by them respectively, pursuant to this Agreement, shall remain
in full force and effect, regardless of any investigation made by or on behalf
of any Underwriter, the Company or any person controlling any of them and shall
survive delivery of and payment for the Stock. Notwithstanding any termination
of this Agreement, including without limitation any termination pursuant to
Section 8 or Section 10, the indemnities, covenants, agreements,
representations, warranties and other statements forth in Sections 2, 5, 7 and 9
and Sections 11 through 21, inclusive, of this Agreement shall not terminate and
shall remain in full force and effect at all times.

 

31

--------------------------------------------------------------------------------

 

 

 

14.

Recognition of the U.S. Special Resolution Regimes.

 

(a)      In the event that any Underwriter that is a Covered Entity becomes
subject to a proceeding under a U.S. Special Resolution Regime, the transfer
from such Underwriter of this Agreement, and any interest and obligation in or
under this Agreement, will be effective to the same extent as the transfer would
be effective under the U.S. Special Resolution Regime if this Agreement, and any
such interest and obligation, were governed by the laws of the United States or
a state of the United States.

 

(b)     In the event that any Underwriter that is a Covered Entity or a BHC Act
Affiliate of such Underwriter becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under this Agreement that may be
exercised against such Underwriter are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if this Agreement were governed by the laws of the United
States or a state of the United States.

 

 

15.

Notices. All statements, requests, notices and agreements hereunder shall be in
writing, and:

 

(a)     if to the Underwriters, shall be delivered or sent by mail, telex,
facsimile transmission or email to Cowen and Company, LLC, Attention: Head of
Equity Capital Markets, Fax: 646-562-1249 with a copy to the General Counsel,
Fax: 646-562-1130; with a copy to Nelson Mullins Riley & Scarborough LLP, 101
Constitution Avenue, NW, Suite 900, Washington, DC 20001, Attention: Jonathan
Talcott, jon.talcott@nelsonmullins.com; and

 

(b)     if to the Company shall be delivered or sent by mail, telex, facsimile
transmission or email to BioLife Solutions, Inc., Attention: Chief Financial
Officer, Tel: 425-402-1400, email rdegreef@BioLifeSolutions.com; with a copy to
the Company’s counsel at: Ellenoff Grossman & Schole LLP, Attention: Sarah
Williams, 1345 6th Ave., New York, New York, Fax: (212) 370-7889, email
swilliams@egsllp.com.

 

provided, however, that any notice to an Underwriter pursuant to Section 7 shall
be delivered or sent by mail, or facsimile transmission to such Underwriter at
its address set forth in its acceptance telex to the Representatives, which
address will be supplied to any other party hereto by the Representatives upon
request. Any such statements, requests, notices or agreements shall take effect
at the time of receipt thereof.

 

 

16.

Definition of Certain Terms. For purposes of this Agreement, (a) “affiliate” has
the meaning set forth in Rule 405 under the Securities Act, (b) “business day”
means any day on which the New York Stock Exchange, Inc. is open for trading,
(c) “subsidiary” has the meaning set forth in Rule 405 of the Rules and
Regulations, (d) “BHC Act Affiliate” has the meaning assigned to the term
“affiliate” in, and shall be interpreted in accordance with, 12 U.S.C. §
1841(k), (e) “Covered Entity” means any of the following: (i) a “covered entity”
as that term is defined in, and interpreted in accordance with, 12 C.F.R. §
252.82(b); (ii) a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is
defined in, and interpreted in accordance with, 12 C.F.R. § 382.2(b), (f)
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable, (g) “U.S. Special Resolution Regime” means each of (i) the Federal
Deposit Insurance Act and the regulations promulgated thereunder and (ii) Title
II of the Dodd-Frank Wall Street Reform and Consumer Protection Act and the
regulations promulgated thereunder.

 

32

--------------------------------------------------------------------------------

 

 

 

17.

Governing Law, Jurisdiction, Waiver of Jury Trial. This Agreement shall be
governed by and construed in accordance with the laws of the State of New York,
including without limitation Section 5-1401 of the New York General Obligations
Law. The Company irrevocably (a) submits to the exclusive jurisdiction of the
Federal and state courts in the Borough of Manhattan in The City of New York for
the purpose of any suit, action or other proceeding arising out of this
Agreement or the transactions contemplated by this Agreement, the Registration
Statement and any Preliminary Prospectus or the Prospectus, (b) agrees that all
claims in respect of any such suit, action or proceeding may be heard and
determined by any such court, (c) waives to the fullest extent permitted by
applicable law, any immunity from the jurisdiction of any such court or from any
legal process, (d) agrees not to commence any such suit, action or proceeding
other than in such courts, and (e) waives, to the fullest extent permitted by
applicable law, any claim that any such suit, action or proceeding is brought in
an inconvenient forum. Each of the parties to this Agreement hereby waives any
right to trial by jury in any suit or proceeding arising out of or relating to
this Agreement.

 

 

18.

Underwriters’ Information. The parties hereto acknowledge and agree that, for
all purposes of this Agreement, the “Underwriters’ Information” consists solely
of the following information in the Prospectus: (i) the last paragraph on the
front cover page concerning the terms of the offering by the Underwriters; and
(ii) the statements concerning the Underwriters contained in the eighth,
eleventh, twelfth, thirteenth and fourteenth paragraphs under the heading
“Underwriting.”

 

 

19.

Authority of the Representatives. In connection with this Agreement, the
Representatives will act for and on behalf of the several Underwriters, and any
action taken under this Agreement by the Representatives, will be binding on all
the Underwriters.

 

 

20.

Partial Unenforceability. The invalidity or unenforceability of any section,
paragraph, clause or provision of this Agreement shall not affect the validity
or enforceability of any other section, paragraph, clause or provision hereof.
If any section, paragraph, clause or provision of this Agreement is for any
reason determined to be invalid or unenforceable, there shall be deemed to be
made such minor changes (and only such minor changes) as are necessary to make
it valid and enforceable.

 

 

21.

General. This Agreement constitutes the entire agreement of the parties to this
Agreement and supersedes all prior written or oral and all contemporaneous oral
agreements, understandings and negotiations with respect to the subject matter
hereof. In this Agreement, the masculine, feminine and neuter genders and the
singular and the plural include one another. The section headings in this
Agreement are for the convenience of the parties only and will not affect the
construction or interpretation of this Agreement. This Agreement may be amended
or modified, and the observance of any term of this Agreement may be waived,
only by a writing signed by the Company and the Representatives.

 

 

22.

Counterparts. This Agreement may be signed in any number of counterparts, each
of which shall be an original, including by facsimile or other electronic
transmission, with the same effect as if the signatures thereto and hereto were
upon the same instrument.

 

33

--------------------------------------------------------------------------------

 

 

If the foregoing is in accordance with your understanding please indicate your
acceptance of this Agreement by signing in the space provided for that purpose
below.

 

 

Very truly yours,

 

BioLife Solutions, Inc.

 

 

By: /s/ Michael P. Rice                         
Name: Michael P. Rice
Title: CEO

 

 

 

Accepted as of the date first above written:

 

Cowen and Company, LLC

Oppenheimer & Co. Inc.

Stephens Inc.

 

Acting on their own behalf
and as Representatives of the several
Underwriters listed on Schedule A to this Agreement.

 


By: Cowen and Company, LLC

 

 

By: /s/ Rob Weir                                       
Name: Rob Weir
Title: Managing Director

 


By: Oppenheimer & Co. Inc.

 

 

By: /s/ Michael Margolis                          
Name: Michael Margolis R.Ph.
Title: Managing Director, Co-Head

 of Healthcare Investment Banking

 


By: Stephens Inc.

 

 

By: /s/ Jonathan Barnsten                         
Name: Jonathan Barnsten
Title: Associate

 

 

34

--------------------------------------------------------------------------------

 

 

 

SCHEDULE A

 

 

 

Name

 

Number of Shares of

Firm Stock to be

Purchased

   

Number of Shares of

Optional Stock to be

Purchased

                   

Cowen and Company, LLC

    2,070,000       310,500                    

Oppenheimer & Co. Inc.

    1,035,000       155,250                    

Stephens Inc.

    1,035,000       155,250                    

B. Riley FBR, Inc.

    345,000       51,750                    

Maxim Group, LLC

    345,000       51,750                    

Northland Securities, Inc.

    345,000       51,750                    

Total

    5,175,000       776,250  

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE B

 

General Use Free Writing Prospectuses

 

None

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE C

 

Pricing Information

 

Firm Stock to be Sold: 5,175,000 shares

 

Offering Price: $14.50 per share

 

Underwriting Discounts and Commissions: 6.0%

 

Estimated Net Proceeds to the Company (after underwriting discounts and
commissions, but before transaction expenses): $70,535,250

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE D

 

Todd Berard

 

Roderick de Greef

 

Karen Foster

 

Aby J. Mathew, Ph.D

 

Michael Rice

 

Marcus Schulz

 

Raymond Cohen

 

Thomas Girschweiler

 

Andrew Hinson

 

Joseph Schick

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE E

 

Subsidiaries

 

SAVSU Technologies, Inc.

 

Artic Solutions, Inc. dba Custom Biogenic Systems

 

 

--------------------------------------------------------------------------------

 

 

Exhibit I

 

Form of Lock-Up Agreement

 

 